Exhibit 10.4
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of August 5, 2009
among
THE E.W. SCRIPPS COMPANY
and
ITS SUBSIDIARIES LISTED ON THE
SIGNATURE PAGES HEREOF,
as Borrowers,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
SUNTRUST BANK,
as Administrative Agent
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
and
FIFTH THIRD BANK,
as Syndication Agent
SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Book Manager
 

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS; CONSTRUCTION
    1  
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    31  
Section 1.3. Accounting Terms and Determination
    31  
Section 1.4. Terms Generally
    31  
 
       
ARTICLE II AMOUNT AND TERMS OF THE REVOLVING COMMITMENTS
    32  
Section 2.1. General Description of Facilities
    32  
Section 2.2. Revolving Loans
    32  
Section 2.3. Procedure for Revolving Borrowings
    35  
Section 2.4. Swingline Commitment
    35  
Section 2.5. Funding of Borrowings
    37  
Section 2.6. Interest Elections
    38  
Section 2.7. Optional Reduction and Termination of Revolving Commitments
    39  
Section 2.8. Repayment of Loans
    39  
Section 2.9. Evidence of Indebtedness
    40  
Section 2.10. Optional Prepayments
    40  
Section 2.11. Mandatory Repayments
    41  
Section 2.12. Interest on Loans
    42  
Section 2.13. Fees
    42  
Section 2.14. Computation of Interest and Fees
    44  
Section 2.15. Inability to Determine Interest Rates
    44  
Section 2.16. Illegality
    44  
Section 2.17. Increased Costs
    45  
Section 2.18. Funding Indemnity
    46  
Section 2.19. Taxes
    46  
Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    48  
Section 2.21. Letters of Credit
    49  
Section 2.22. Cash Collateralization of Defaulting Lender Commitment
    54  
Section 2.23. Increase of Revolving Commitments; Additional Lenders
    55  
Section 2.24. Mitigation of Obligations
    56  
Section 2.25. Replacement of Lenders
    56  
Section 2.26. Application of Payments
    57  
Section 2.27. Bank Products
    59  
 
       
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    59  
Section 3.1. Conditions To Effectiveness
    59  
Section 3.2. Each Credit Event
    62  
Section 3.3. Delivery of Documents
    63  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    63  
Section 4.1. Existence; Power
    63  
Section 4.2. Organizational Power; Authorization
    64  
Section 4.3. Capital Stock and Related Matters
    64  
Section 4.4. Governmental Approvals; No Conflicts
    64  
Section 4.5. Financial Statements
    65  
Section 4.6. Liabilities, Litigation and Environmental Matters
    65  
Section 4.7. Compliance with Laws and Agreements
    66  
Section 4.8. Material Contracts
    66  
Section 4.9. Investment Company Act, Etc.
    66  
Section 4.10. Taxes
    66  
Section 4.11. Margin Regulations
    67  
Section 4.12. ERISA
    67  
Section 4.13. Ownership of Property
    67  
Section 4.14. Disclosure
    67  
Section 4.15. Labor Relations
    68  
Section 4.16. Subsidiaries and Joint Ventures
    68  
Section 4.17. Insolvency
    68  
Section 4.18. OFAC
    68  
Section 4.19. Patriot Act
    68  
Section 4.20. Real Property
    69  
Section 4.21. Security Interests
    69  
Section 4.22. Name of Borrowers
    69  
Section 4.23. Representations and Warranties Relating to Eligible Accounts
    69  
Section 4.24. Representations and Warranties Relating to Eligible Inventory
    70  
Section 4.25. No Fraudulent Conveyance
    70  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    70  
Section 5.1. Financial Statements and Other Information
    70  
Section 5.2. Notices of Material Events
    72  
Section 5.3. Existence; Conduct of Business
    73  
Section 5.4. Compliance with Laws, Etc.
    73  
Section 5.5. Payment of Obligations
    73  
Section 5.6. Books and Records
    73  
Section 5.7. Visitation, Inspection, Etc.
    74  
Section 5.8. Maintenance of Properties; Insurance
    74  
Section 5.9. Use of Proceeds and Letters of Credit
    75  
Section 5.10. Further Assurances
    75  
Section 5.11. Lien Perfection
    75  
Section 5.12. Location of Collateral
    75  
Section 5.13. Protection of Collateral
    76  
Section 5.14. Assignments and Records of Accounts
    76  
Section 5.15. Administration of Accounts
    77  
Section 5.16. The Blocked Accounts
    77  
Section 5.17. Formation of Subsidiaries
    78  
Section 5.18. Borrowing Base Certificates
    78  
Section 5.19. Estoppel Certificates
    79  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VI FINANCIAL COVENANTS
    80  
Section 6.1. Fixed Charge Coverage Ratio
    80  
 
       
ARTICLE VII NEGATIVE COVENANTS
    80  
Section 7.1. Indebtedness and Preferred Equity
    80  
Section 7.2. Liens
    81  
Section 7.3. Fundamental Changes
    82  
Section 7.4. Investments, Loans, Etc.
    82  
Section 7.5. Restricted Payments
    83  
Section 7.6. Sale of Assets
    84  
Section 7.7. Transactions with Affiliates
    85  
Section 7.8. Restrictive Agreements
    85  
Section 7.9. Sale and Leaseback Transactions
    85  
Section 7.10. Hedging Transactions
    86  
Section 7.11. Guaranties
    86  
Section 7.12. Accounting Changes
    86  
Section 7.13. Government Regulation
    86  
Section 7.14. ERISA Liability
    86  
Section 7.15. Waivers and Amendments
    87  
Section 7.16. Bank Accounts
    87  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    87  
Section 8.1. Events of Default
    87  
Section 8.2. Remedies
    90  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT
    91  
Section 9.1. Appointment of Administrative Agent
    91  
Section 9.2. Nature of Duties of Administrative Agent
    92  
Section 9.3. Lack of Reliance on the Administrative Agent
    92  
Section 9.4. Certain Rights of the Administrative Agent
    93  
Section 9.5. Reliance by Administrative Agent
    93  
Section 9.6. The Administrative Agent in its Individual Capacity
    93  
Section 9.7. Successor Administrative Agent
    93  
Section 9.8. Authorization to Execute other Loan Documents
    94  
Section 9.9. Collateral
    94  
Section 9.10. Release of Collateral
    95  
Section 9.11. No Other Duties, etc.
    95  
Section 9.12. Withholding Tax
    95  
Section 9.13. Administrative Agent May File Proofs of Claim
    96  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE X MISCELLANEOUS
    97  
Section 10.1. Notices
    97  
Section 10.2. Waiver; Amendments
    99  
Section 10.3. Expenses; Indemnification
    100  
Section 10.4. Successors and Assigns
    102  
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
    106  
Section 10.6. Waiver Of Jury Trial
    106  
Section 10.7. Right of Setoff
    107  
Section 10.8. Counterparts; Integration
    107  
Section 10.9. Survival
    107  
Section 10.10. Severability
    108  
Section 10.11. Confidentiality
    108  
Section 10.12. Interest Rate Limitation
    108  
Section 10.13. Waiver of Effect of Corporate Seal
    109  
Section 10.14. Patriot Act
    109  
Section 10.15. The Administrative Borrower
    109  
Section 10.16. All Obligations to Constitute Joint and Several Obligations
    109  
Section 10.17. Waiver of Existing Defaults
    111  
Section 10.18. Waiver; Delivery of Notice under Existing Credit Agreement
    111  
Section 10.19. Knoxville Lease; Company Consent
    111  

 

iv



--------------------------------------------------------------------------------



 



Schedules

         
Schedule I
  —   Applicable Margin
Schedule II
  —   Revolving Commitment Amounts
Schedule 1.1(a)
  —   Certain Restructuring Charges
Schedule 1.1(b)
  —   Denver Charges
Schedule 3.1
      Real Estate Locations for Mortgage Filings
Schedule 4.3
  —   Equity Interests
Schedule 4.6(a)
  —   Litigation and Liabilities
Schedule 4.6(b)
  —   Environmental Matters
Schedule 4.8
  —   Material Contracts
Schedule 4.10
  —   Taxes
Schedule 4.12
  —   ERISA Matters
Schedule 4.13(b)
  —   Intellectual Property
Schedule 4.13(c)
  —   Insurance
Schedule 4.16
  —   Subsidiaries
Schedule 4.20
  —   Real Property
Schedule 4.22
  —   Prior Names
Schedule 5.12
  —   Locations of Collateral
Schedule 5.16
  —   Deposit Accounts and Securities Accounts
Schedule 7.1
  —   Outstanding Indebtedness
Schedule 7.2
  —   Existing Liens
Schedule 7.7
  —   Affiliate Transactions
Schedule 7.11
  —   Existing Guarantees

Exhibits

         
Exhibit A
  —   Form of Amended and Restated Revolving Credit Note
Exhibit B
  —   Form of Swingline Note
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D
  —   Form of Borrowing Base Certificate
Exhibit E
  —   Form of Joinder to Credit Agreement
Exhibit F
  —   Form of Perfection Certificate
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.6
  —   Form of Notice of Continuation/Conversion
Exhibit 3.1(b)(vii)
  —   Form of Secretary’s Certificate
Exhibit 3.1(b)(x)
  —   Form of Officer’s Certificate
Exhibit 5.1(c)
  —   Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of August 5, 2009, by and among THE E.W. SCRIPPS COMPANY, an
Ohio corporation (the “Company”), those Subsidiaries of the Company identified
as “Borrowers” on the signature pages hereto (together with the Company, each a
“Borrower” and collectively, the “Borrowers”), the several banks and other
financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Lenders have made available to the Company a revolving credit
facility on the terms and conditions contained in that certain Revolving Credit
Agreement dated as of June 30, 2008 (as amended and in effect immediately prior
to the date hereof, the “Existing Credit Agreement”) by and among the Company,
such Lenders and SunTrust Bank, as the Administrative Agent for the Lenders,
Issuing Bank and Swingline Lender thereunder;
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders are
willing to amend and restate the Existing Credit Agreement on the terms and
conditions hereof.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that the Existing Credit Agreement is amended and
restated in its entirety as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“20% Triggering Event” shall mean any time during which Excess Availability is
equal to or less than the greater of: (i) twenty percent (20%) of the Aggregate
Revolving Commitments and (ii) $30,000,000.
“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

 

 



--------------------------------------------------------------------------------



 



“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Borrower whether now existing or hereafter created or arising, including,
without limitation, (a) all accounts receivable, other receivables, book debts
and other forms of obligations (other than forms of obligations evidenced by
chattel paper (as defined in the UCC) or instruments (as defined in the UCC))
(including any such obligations that may be characterized as an account or
contract right under the UCC), (b) all of each Borrower’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Borrower’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to a Borrower for property sold, leased, licensed, assigned or
otherwise disposed of, for a policy of insurance issued or to be issued, for a
secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Borrower or in connection with any other transaction
(whether or not yet earned by performance on the part of such Borrower), (e) all
health care insurance receivables and (f) all collateral security of any kind,
given by any Account Debtor or any other Person with respect to any of the
foregoing.
“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by the Administrative Agent or any
Lender (or any Affiliate of the Administrative Agent or any Lender) for the
account of the Borrowers pursuant to agreement or overdrafts.
“Additional Lender” shall have the meaning given to such term in Section
2.23(b).
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.
“Administrative Borrower” shall have the meaning specified in Section 10.15.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Agent Advance Exposure” shall mean, with respect to each Lender, the principal
amount of the Agent Advances in which such Lender is legally obligated to either
make a Revolving Loan or to purchase a participation interest in accordance with
Section 2.2(c), which shall equal such Lender’s Pro Rata Share of all
outstanding Agent Advances.
“Agent Advances” shall have the meaning specified in Section 2.2(c).

 

2



--------------------------------------------------------------------------------



 



“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the
Restatement Date, the Aggregate Revolving Commitment Amount equals $150,000,000.
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
“Aggregate Revolving Credit Exposure” shall mean, collectively, the Revolving
Credit Exposure of all Lenders at any time of determination.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type are to be made
and maintained.
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date or the letter of credit fee, as the case
may be, a percentage per annum determined by reference to Average Excess
Availability for the month most recently ended, from time to time in effect as
set forth on Schedule I; provided, that a change in the Applicable Margin
resulting from a change in Average Excess Availability shall be effective on the
second Business Day after which the Administrative Agent receives the Borrowers’
applicable Borrowing Base Certificate as required by Section 5.18; provided,
further, that if at any time the Borrowers shall have failed to deliver such
Borrowing Base Certificate when so required, the Applicable Margin shall be at
Level I as set forth on Schedule I until such time as such Borrowing Base
Certificate is delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Restatement Date until the Borrowing Base Certificate for the
month ending September 30, 2009 is required to be delivered shall be at Level II
as set forth on Schedule I.
“Applicable Percentage” shall mean, as of any date of determination, with
respect to the commitment fee: (a) if Average Utilization for any fiscal month
is greater than 50% of the Aggregate Revolving Commitments, 0.50% or (b) if
Average Utilization for any fiscal month is less than or equal to 50% of the
Aggregate Revolving Commitments, 0.75%; provided, that a change in the
Applicable Percentage resulting from a change in the Average Utilization shall
be effective on the second Business Day after which the Administrative Agent
receives the Borrowing Base Certificate required by Section 5.18.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Restatement Date until delivery of the Borrowing Base Certificate for
the month ending September 30, 2009 shall be 0.75%.
“Appraisal” means, with respect to any Real Estate, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under applicable law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining the “as is” market value of such Real Estate as between a willing
buyer and a willing seller.

 

3



--------------------------------------------------------------------------------



 



“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) a Lender
Affiliate of a Lender or (iii) an entity or a Lender Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.
“Availability Period” shall mean the period from the Restatement Date to but
excluding the Revolving Commitment Termination Date.
“Average Excess Availability” shall mean, as of the end of each month, an amount
equal to the sum of the actual amount of Excess Availability on each day during
such period, as determined by the Administrative Agent, divided by the number of
days in such period.
“Average Utilization” shall mean, for any fiscal month of the Borrowers, the sum
of the Aggregate Revolving Credit Exposure (other than with respect to any
Swingline Loans) for each day during such fiscal month, divided by the number of
days in such month.
“Bank Product Documents” shall mean all agreements entered into from time to
time by the Borrowers (or any of them) evidencing Bank Products.
“Bank Product Reserves” means all reserves which the Administrative Agent from
time to time establishes in its Permitted Discretion for the Bank Products then
provided or outstanding; provided, that, if the Administrative Borrower and a
Lender (or Affiliate of a Lender) mutually agree to establish a reserve with
respect to a Bank Product, the Administrative Agent shall establish such reserve
in an amount equal to the Bank Product Amount (as defined in the definition of
“Bank Products”) or such other amount as may be agreed to by the Administrative
Borrower and such Lender or Affiliate.
“Bank Products” shall mean each and any of the following types of services or
facilities extended to the Borrowers by any Lender or any Affiliate of any
Lender: (a) commercial credit cards; (b) cash management services (including
controlled disbursement services, ACH Transactions, and interstate depository
network services), (c) return items; (d) Hedging Transactions; (e) pension
related products and (f) foreign exchange; provided, however, that for any of
the foregoing to be included as an “Obligation” for purposes of a distribution
under Section 2.26, the applicable Lender or Affiliate of any Lender providing
such Bank Product must have previously provided written notice to the
Administrative Agent (with a copy to the Administrative Borrower) of (i) the
existence of such Bank Product, (ii) the maximum dollar amount of net
obligations arising thereunder against which a reserve is required (“Bank
Product Amount”), and (iii) the methodology to be used by such party in
determining the Indebtedness owing from time to time in respect thereof, which
written notice may be updated from time to time as determined by the applicable
Lender or Affiliate of any Lender as to the then-current Bank Product Amount. No
Bank Product Amount may be established or increased at any time that an Event of
Default of which such Lender or Affiliate of any Lender has knowledge exists, or
if a reserve in such amount would cause the Aggregate Revolving Credit Exposure
to exceed the Borrowing Base.

 

4



--------------------------------------------------------------------------------



 



“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (0.50%) per annum and (iii) LIBOR
determined on a daily basis for a period of one (1) month, plus one percent
(1.00%) per annum. The Administrative Agent’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent may make commercial loans or other
loans at rates of interest at, above or below the Administrative Agent’s prime
lending rate. Each change in any of the rates described above in this definition
shall be effective from and including the date such change is announced as being
effective.
“Blocked Account” shall have the meaning specified in Section 5.16.
“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Lenders, and
acknowledged and agreed to by the applicable Borrower, in form acceptable to the
Administrative Agent in its sole discretion.
“Blocked Person” shall have the meaning specified in Section 4.19.
“Borrower” and “Borrowers” shall have the meanings specified in the introductory
paragraph hereof.
“Borrowing Base” shall mean, at any particular time, the sum of:

  (a)  
the lesser of: (i) $20,000,000 and (ii) 100% of the amount of cash of the
Borrowers, or any of them, held in a Blocked Account maintained with the
Administrative Agent; plus

  (b)  
(i) from the Restatement Date to October 15, 2009, the lesser of: (x)
$65,000,000 and (y) 60% of the net book value of all Accounts and (ii) after
October 15, 2009, 85% of Eligible Accounts; plus

  (c)  
40% of the cost of Eligible Inventory; plus

  (d)  
(i) from the Restatement Date to October 15, 2009, $25,000,000 and (ii) after
October 15, 2009, the lesser of: (x) $60,000,000 and (y) 50% of the Fair Market
Value of Eligible Real Property; plus

  (e)  
the lesser of: (i) $30,000,000 and (ii) the Eligible Tax Refund; provided, that
any amount under this clause (e) shall be reduced (x) to zero on October 20,
2009 (regardless of the amounts, if any, paid in respect of the Eligible Tax
Refund) and (y) on a dollar-for-dollar basis in an amount equal to any and all
amounts paid in respect of the Eligible Tax Refund (with each such reduction to
occur on the date any such payment is received by the Company; minus

  (f)  
any Reserves.

 

5



--------------------------------------------------------------------------------



 



“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Administrative Borrower substantially in the form of Exhibit D.
“Borrowing” shall mean a borrowing consisting of (i) Revolving Loans of the same
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are open for dealings in
dollar deposits are carried on in the London interbank market.
“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrowers, the aggregate of all expenditures made by the Borrowers during
such period that, in conformity with GAAP, are required to be included in or
reflected on the consolidated balance sheet as a capital asset of the Borrowers,
including, without limitation, Capitalized Lease Obligations of the Borrowers.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, in an account maintained with the Administrative
Agent, and pursuant to documentation in form and substance, reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).
“Change in Control” shall be deemed to have occurred upon the occurrence of one
or more of the following events: (a) the Trust or the beneficiaries thereof
shall not be the direct or indirect owner, beneficially and of record, of at
least 51% of the issued and outstanding Common Voting Shares, $.01 par value per
share, of the Company and any other common stock at any time issued by the
Company, other than the Company’s Class A Common Shares, $.01 par value per
share, or (b) the Company ceases to directly or indirectly own and control one
hundred percent (100%) of the outstanding Equity Interests of its wholly-owned
Subsidiaries except as otherwise permitted pursuant to Section 7.3(a) and except
for Non-Borrower Subsidiaries.

 

6



--------------------------------------------------------------------------------



 



“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.17(b), by the parent corporation of such
Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean all Property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
Property of any Borrower that is now or hereafter in the possession or control
of any Lender, or on which any Lender has been granted a Lien.
“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent, waiving or subordinating Liens or
certain other rights or interests such Person may hold in regard to the Property
of any Borrower and providing the Administrative Agent access to its Collateral.
“Collateral Related Account” shall mean all deposit, investment, collection,
clearing and concentration accounts (other than petty cash accounts, trust
accounts, payroll accounts and employee benefit accounts which at no time shall
contain or relate to Collateral) into which any proceeds of Collateral are
deposited, collected or invested (including all cash and other funds on deposit
therein).
“Compliance Certificate” shall mean a certificate from the chief executive
officer or the chief financial officer or treasurer of the Administrative
Borrower in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

 

7



--------------------------------------------------------------------------------



 



“Consolidated EBITDA” shall mean, for the Company and its Subsidiaries on a
consolidated basis for any period, an amount equal to the sum of
(i) Consolidated Net Income for such period plus (ii) to the extent deducted in
determining Consolidated Net Income for such period and without duplication,
(A) Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, (D) unusual and
non-recurring non-cash charges recorded during such period, (E) restructuring
charges and related expenses incurred during such period; provided, that the
amount of such restructuring charges and related expenses permitted pursuant to
this clause (E) shall not: (1) for the Fiscal Quarters ending on December 31,
2008, March 31, 2009 and June 30, 2009, exceed the amounts set forth on Schedule
1.1(a) for each such Fiscal Quarter as specified therein, (2) for the period
beginning on the Restatement Date and ending on December 31, 2009, exceed
$11,500,000 in the aggregate and (3) for the Fiscal Year ending on December 31,
2010, exceed $22,000,000 in the aggregate, (F) those certain cash charges for
the Fiscal Quarters ended March 31, 2009 and June 30, 2009 as set forth on
Schedule 1.1(b) for each such Fiscal Quarter as specified therein relating to
the Company’s exit from the Denver, Colorado market and (G) non-cash
compensation expenses arising from the issuance of stock, options to purchase
stock and stock appreciation rights to the officers, directors and employees of
the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, in each case for such period; provided, further, in no
event shall (x) the add-backs provided for in clause (E)(2) or (E)(3) exceed
$10,000,000 during any Fiscal Quarter for the periods described therein or
(y) the add-backs provided for in clause (E)(1), (E)(2) or (E)(3) exceed
$30,000,000 during any period of twelve consecutive fiscal months for any of the
periods described therein.
“Consolidated Interest Expense” shall mean, for the Company and its Subsidiaries
for any period determined on a consolidated basis in accordance with GAAP, total
interest expense, including without limitation the interest component of any
payments in respect of Capital Lease Obligations capitalized or expensed during
such period (whether or not actually paid during such period).
“Consolidated Net Income” shall mean, for the Company and its Subsidiaries for
any period, the net income (or loss) of the Company and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses (other than losses arising out of discontinued
operations), (ii) any gains attributable to write-ups of assets, (iii) any
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Company or is merged into or consolidated with the Company or any
Subsidiary of the Company on the date that such Person’s assets are acquired by
the Company or any Subsidiary of the Company and (iv) any Equity Interest of the
Company and its Subsidiaries in the unremitted earnings of any Person that is
not a Subsidiary.
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Company and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------



 



“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.12(c).
“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Administrative Borrower that (i) such
Lender has failed for three or more Business Days to comply with its obligations
under this Agreement to make a Loan, make a payment to the Issuing Bank in
respect of a Letter of Credit and/or make a payment to the Swingline Lender in
respect of a Swingline Loan (each a “funding obligation”), (ii) such Lender has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder, (iii) such Lender has, for
three or more Business Days, failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, (iv) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or (v) such
Lender or its Parent Company has received a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency. Any determination
that a Lender is a Defaulting Lender under clauses (i) through (v) above will be
made by the Administrative Agent in its sole discretion acting in good faith.
The Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Administrative Borrower provided for in this definition. To the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Lenders.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Eligible Accounts” shall mean, at any particular date, all Accounts of the
Borrowers that the Administrative Agent, in the exercise of its Permitted
Discretion, determines to be Eligible Accounts; provided, however, that, without
limiting the right of the Administrative Agent to establish other criteria of
ineligibility, Eligible Accounts shall not include any of the following
Accounts:
(a) Accounts not arising from the bona fide sale and delivery of goods by a
Borrower or rendition of services by such Borrower, in each case, relating to
the business of advertising, marketing and related services, syndication or
licensing of rights by such Borrower in the ordinary course of its business
which transactions are completed in accordance with the terms and provisions
contained in any documents related thereto;
(b) Accounts with respect to which more than ninety (90) days have elapsed since
the original invoice or sixty (60) days since the due date of the original
invoice; provided, Accounts consisting of national broadcast accounts which are
unpaid more than ninety (90) days after the original due date thereof in an
amount not to exceed $2,000,000 in the aggregate shall not be deemed ineligible
under this clause (b);

 

9



--------------------------------------------------------------------------------



 



(c) Accounts with respect to which any of the representations, warranties,
covenants and agreements contained herein or in the Security Agreement, as it
relates to such Account, are not or have ceased to be correct or have been
breached;
(d) Accounts with respect to which, in whole or in part, a check, promissory
note, draft, trade acceptance or other instrument for the payment of money has
been received, presented for payment and returned uncollected for any reason,
unless the Account Debtor subsequently honors such check, note, draft,
acceptance or instrument or pays such Account or part thereof paid therewith;
(e) Accounts as to which the applicable Borrower has not performed, as of the
applicable date of calculation, all of its obligations then required to have
been performed, including, without limitation, the delivery of merchandise or
rendition of services applicable to such Accounts;
(f) Accounts as to which any one or more of the following events has occurred
with respect to the Account Debtor on such Accounts: death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of insolvency proceeding (under
the bankruptcy laws of the US or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, such Account Debtor; the sale, assignment, or
transfer of all or substantially all of the assets of such Account Debtor unless
the obligations of such Account Debtor in respect of the Accounts are assumed by
and assigned to such purchaser or transferee; the nonpayment generally by such
Account Debtor of its debts as they become due; or the cessation of the business
of such Account Debtor as a going concern; provided, however, that the foregoing
shall not include post-petition Accounts of an Account Debtor to the extent that
(i) such Accounts constitute Accounts of such Account Debtor as a
“debtor-in-possession” and (ii) such Accounts have been approved by the
Administrative Agent in its Permitted Discretion;
(g) Accounts of an Account Debtor for whom fifty percent (50%) or more of the
aggregate Dollar amount of such Account Debtor’s outstanding Accounts are
classified as ineligible under the criteria set forth in clause (b) hereof;
(h) Accounts which represent the remaining obligations for partially paid
invoices;
(i) Accounts owed by an Account Debtor which: (i)(A) does not maintain its chief
executive office or have a material presence in the United States of America or
in Canada and (B) is not organized under the laws of the United States of
America or any state or territory thereof or of Canada or any province thereof;
or (ii) is the government of any foreign country or sovereign state, or of any
state, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof; except
to the extent that such Accounts are secured or payable by a letter of credit or
acceptance, or insured under foreign credit insurance in each case, on terms and
conditions satisfactory to the Administrative Agent in its Permitted Discretion;

 

10



--------------------------------------------------------------------------------



 



(j) Accounts owed by an Account Debtor which is an Affiliate or employee of any
Borrower;
(k) Accounts which are owed by an Account Debtor to which any Borrower is
indebted in any way, or which are subject to any right of setoff by the Account
Debtor, including, without limitation, for co-op advertising, rebates,
incentives and promotions, to the extent of such indebtedness or right of setoff
and without duplication of any such indebtedness or right of setoff accounted
for in any calculation of dilution made by the Administrative Agent;
(l) Accounts which are subject to any customer dispute, but only to the extent
of the amount in dispute;
(m) Accounts which are owed by the federal government of the United States of
America, or any department, agency, public corporation, or other instrumentality
thereof and as to which the Administrative Agent determines in its Permitted
Discretion that the Administrative Agent’s security interest therein is not or
cannot be perfected or cannot be enforced against the applicable Account Debtor;
(n) Accounts which are owed by any state, municipality, territory or other
non-federal governmental political entity to the extent such Accounts, in the
aggregate, exceed $2,000,000 (and only the amount of such excess shall be
ineligible);
(o) Accounts which represent third-party leasing transactions;
(p) Accounts which represent sales on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment or other repurchase or return basis;
(q) Accounts which represent any contractual obligation, based on a percentage
of sales or otherwise, that must be collected from the Account Debtor and paid
by a Borrower to a third party as a “pass-through” item, but only to the extent
of the amount of such pass-through;
(r) Accounts which are evidenced by a promissory note or other instrument or by
chattel paper;
(s) Accounts as to which the applicable Account Debtor has not been sent an
invoice or for which are partially billed;
(t) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Borrower has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that such Borrower may qualify subsequently as a foreign
entity authorized to transact business in such state or jurisdiction and gain
access to such courts, without incurring any cost or penalty viewed by the
Administrative Agent to be significant in amount, and such later qualification
cures any bar to access to such courts to enforce payment of such Account;

 

11



--------------------------------------------------------------------------------



 



(u) Accounts which are not a bona fide, valid and, to the best of the Borrowers’
knowledge, enforceable obligation of the Account Debtor thereunder;
(v) Accounts which are owed by an Account Debtor with whom any Borrower has any
agreement or understanding for deductions from the Accounts, except for
discounts or allowances which are made in the ordinary course of business for
prompt payment or volume purchases and which discounts or allowances are
reflected in the calculation of the face value of each invoice related to such
Accounts, or Accounts with respect to which a debit or chargeback has been
issued or generated, in each case to the extent of such deduction and without
duplication of any such deduction accounted for in any calculation of dilution
by the Administrative Agent;
(w) Accounts which are not subject to a valid and continuing first priority Lien
in favor of the Administrative Agent, for the benefit of the Lenders, pursuant
to the Security Documents as to which all action necessary or desirable to
perfect such security interest shall have been taken, and to which the Borrowers
have good and marketable title, free and clear of any Liens (other than
Permitted Liens);
(x) Accounts which are owed by an Account Debtor to the extent that such
Account, together with all other Accounts owing by the same Account Debtor and
its Affiliates, exceed fifteen percent (15%) of all Eligible Accounts;
(y) Accounts which represent rebates, refunds or other similar transactions, but
only to the extent of the amount of such rebate, refund or similar transaction;
(z) Accounts as to which a security agreement, financing statement, equivalent
security or Lien instrument or continuation statement is on file or of record in
any public office, except pursuant to the Security Documents and except related
to a Permitted Lien, and any such with respect to a Lien granted by an Account
Debtor in favor of a Borrower;
(aa) Accounts as to which there are facts, events or occurrences which in the
Administrative Agent’s Permitted Discretion would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;
(bb) Accounts owed by Account Debtors whose total indebtedness to such Borrower
exceeds the credit limit with respect to such Account Debtors as determined by
such Borrower from time to time, to the extent such credit limit as to any
Account Debtor is established consistent with the current practices of such
Borrower as of the Restatement Date and such credit limit is acceptable to the
Administrative Agent (but the portion of the Accounts not in excess of such
credit limit may be deemed Eligible Accounts if such Accounts are otherwise
Eligible Accounts); and

 

12



--------------------------------------------------------------------------------



 



(cc) Accounts owed by Account Debtors not deemed creditworthy at any time by the
Administrative Agent in its Permitted Discretion.
“Eligible Inventory” shall mean, as of any particular date, the portion of the
Inventory of the Borrowers that the Administrative Agent, in the exercise of its
Permitted Discretion, determines to be Eligible Inventory; provided, however,
that without limiting the right of the Administrative Agent to establish other
criteria of ineligibility, Eligible Inventory shall not include any of the
following Inventory:
(a) Inventory that is not owned solely by a Borrower;
(b) Inventory that does not conform to all of the warranties and representations
regarding the same which are set forth in this Agreement or any of the other
Loan Documents;
(c) Inventory that is not located in the continental US either (i) on Real
Estate or (ii) on leased premises; provided, that if the landlord with respect
to any leased premises thereof has a priming Lien (statutory or otherwise) with
respect to the Inventory at such location then the Inventory at such location
shall not be deemed “Eligible Inventory” unless such Person, and any bailee,
warehouseman or similar party that will be in possession of such Inventory,
shall have executed and delivered to the Administrative Agent a Collateral
Access Agreement or with respect to which the Administrative Agent has
established a Rent Reserve, in each case at the option of the Administrative
Borrower;
(d) Inventory at any location where the fair market value of the Inventory
stored or located at such location is $100,000 or less;
(e) Inventory in the possession of any bailee, warehouseman or similar party
unless such Person shall have executed and delivered to the Administrative Agent
a Collateral Access Agreement;
(f) Inventory that is subject to any claim of reclamation, Lien (other than the
Liens in favor of the Administrative Agent), adverse claim, interest or right of
any other Person;
(g) Inventory that has been consigned to or by any Person;
(h) Inventory that is not in good condition or does not meet all standards
imposed by any Person having regulatory authority over such goods or their use
and/or sale, or Inventory that is not currently saleable or useable in the
normal course of a Borrower’s business;
(i) Inventory that consists of work-in-process, supplies or finished goods;
(j) Inventory scheduled for return to vendors, Inventory which is obsolete or
slow-moving (for purposes of this subsection, what constitutes “obsolete or
slow-moving” Inventory shall be determined by the Administrative Agent in its
Permitted Discretion), display items, packaging materials, labels or name plates
or similar supplies;

 

13



--------------------------------------------------------------------------------



 



(k) Inventory that is not personal property in which a Borrower has granted a
valid and continuing first priority Lien in favor of the Administrative Agent,
for the benefit of the Lenders, pursuant to the Security Documents, or as to
which all action necessary to perfect such security interest has not been taken;
(l) Inventory that is covered, in whole or in part, by any security agreement,
financing statement, equivalent security or Lien instrument or continuation
statement which is on file or of record in any public office, except such as may
have been filed in favor of the Administrative Agent, for the benefit of the
Lenders, pursuant to the Security Documents;
(m) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party requiring the payment of
royalties or fees or requiring the consent of the licensor for a sale thereof by
the Administrative Agent and is not subject to a Licensor Consent Agreement that
has been requested by the Administrative Agent in its Permitted Discretion; or
(n) Inventory that constitutes In-Transit Inventory.
“Eligible Real Property” shall mean, at all times, Real Estate which satisfies
all of the following requirements as confirmed by the Administrative Agent:
(a) such Real Estate is owned in fee simple by a Borrower; (b) such Real Estate
is located in a state of the United States of America or in the District of
Columbia; (c) a Borrower has the right to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Real
Estate as security for Indebtedness of such Borrower, and (ii) to sell, transfer
or otherwise dispose of such Real Estate; (d) such Real Estate is subject to
neither (i) any Lien other than Permitted Encumbrances (as defined in the
Mortgage relating to such Real Estate) or (ii) any negative pledge; (e) such
Real Estate is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
which are not individually or collectively material to the profitable operation
of such Real Estate and (f) such Real Estate is subject to a Mortgage creating a
perfected first-priority Lien in favor of the Administrative Agent in all of
such Borrower’s right title and interest in such Real Estate.
“Eligible Tax Refund” shall mean the tax refund receivable by the Company for
the 2008 tax year.
“Environmental Laws” shall have the meaning assigned to the term “Environmental
Law” in the Environmental Indemnity Agreement dated as of the Restatement Date
among the Borrowers and the Administrative Agent.
“Environmental Liability” shall have the meaning assigned to the term “Losses”
in the Environmental Indemnity Agreement dated as of the Restatement Date among
the Borrowers and the Administrative Agent.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with any Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

14



--------------------------------------------------------------------------------



 



“ERISA Event” shall mean (i) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(c) of the Code or Section 302(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.
“Eurodollar” when used in reference to any Revolving Loan or Borrowing of a
Revolving Loan, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Adjusted LIBO
Rate.
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation D,
T, U and X). Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D, T, U and X. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Event of Default” shall have the meaning provided in Article VIII.
“Excess Availability” shall mean, as of any date of determination, the amount
(if any) by which (a) the lesser of (i) the Aggregate Revolving Commitment
Amount on such date of determination and (ii) the Borrowing Base as most
recently reported by the Borrowers on or prior to such date of determination,
exceeds (b) the Aggregate Revolving Credit Exposures for all Lenders on such
date of determination.

 

15



--------------------------------------------------------------------------------



 



“Excluded Accounts” shall mean account number 2000017533432 maintained at
Wachovia Bank, N.A. and account number 6007631 maintained at Bank of America,
N.A., each in the name of D.I.Y. Insurance Company.
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.19(e).
“Fair Market Value” shall mean with respect to any Real Estate, the price which
could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, as may
be determined by the Administrative Agent from time to time in its Permitted
Discretion based upon Appraisals and such other assessments or factors as may be
employed from time to time by the Administrative Agent.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of July 8, 2009,
executed by SunTrust Robinson Humphrey, Inc. and accepted by the Company related
to the Administrative Agent’s fees.
“Financial Covenant” shall mean the financial covenant applicable to the
Borrowers from time to time pursuant to Section 6.1.

 

16



--------------------------------------------------------------------------------



 



“Financial Covenant Threshold Amount” shall mean an amount equal to fifteen
percent (15%) of the Aggregate Revolving Commitment Amount.
“Fixed Charge Coverage Ratio” shall mean, as of the last day of the most
recently ended fiscal month of the Borrowers on any date of determination, for
the twelve-month period then ended, the ratio of (a) (x) Consolidated EBITDA for
such period minus (y) the sum of (A) Capital Expenditures made during such
period which were funded in cash and (B) cash tax payments made during such
period (which shall not be less than zero) to (b) the sum of (i) scheduled
payments of principal made with respect to Indebtedness during such period,
(ii) Interest Expense during such period and (iii) Restricted Payments made
during such period.
“Fiscal Quarter” shall mean any fiscal quarter of the Company.
“Fiscal Year” shall mean any fiscal year of the Company.
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

17



--------------------------------------------------------------------------------



 



“Hazardous Substances” shall have the meaning assigned to such term in the
Environmental Indemnity Agreement dated as of the Restatement Date among the
Borrowers and the Administrative Agent.
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables and obligations regarding programming rights incurred
in the ordinary course of business; provided, that for purposes of
Section 8.1(g), trade payables and obligations regarding programming rights
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables and obligations regarding programming
rights are being disputed in good faith and by appropriate measures), (iv) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, (x) Off-Balance Sheet
Liabilities, (xi) all Hedging Obligations of such Person in an amount which
exceeds $15,000,000 and (xii) any debt, liability or obligation arising from or
in connection with any Bank Products. The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefor. For purposes of this Agreement, the amount
of any Indebtedness referred to in clause (xi) of the preceding sentence shall
be amounts, including any termination payments, required to be paid to a
counterparty after giving effect to any contractual netting arrangements, and
not any notional amount with regard to which payments may be calculated.

 

18



--------------------------------------------------------------------------------



 



“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Interest Expense” shall mean, for the Borrowers and their Subsidiaries, for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) interest expense and loan fees, including capitalized and non-capitalized
interest and the interest component of Capitalized Lease Obligations (whether or
not actually paid during such period) and (ii) the net amount payable (or minus
the net amount receivable) under any Hedging Transaction during such period
(whether or not actually paid or received during such period).
“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Administrative Borrower shall mutually
agree and (ii) any Eurodollar Borrowing, a period of one, two, three or six
months; provided, that:
(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and
(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.
“Investments” shall have the meaning as set forth in Section 7.4.
“In-Transit Inventory” shall mean Inventory of a Borrower that is currently in
transit (whether by vessel, air or land) from (i) a location outside the United
States to a location in the United States or (ii) a location in the United
States to another location in the United States.
“Inventory” shall mean all new and unused paper owned by any Borrower, aged less
than one year from date of receipt from the manufacturer and utilized in the
publication of various newsprint media as well as advertisements within such
publications, and wherever located.

 

19



--------------------------------------------------------------------------------



 



“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.21.
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Company for the issuance of Letters of Credit in
an aggregate face amount not to exceed $50,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of any Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
“Lender Affiliate” shall mean, as to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with such Person. For the purposes of this
definition, “Control” shall mean the power, directly or indirectly, either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control, by contract or
otherwise. The terms “Controlling”, “Controlled by”, and “under common Control
with” shall have the meanings correlative thereto.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) such Lender consummates or
enters into a commitment to consummate a forced (in the good faith judgment of
the Administrative Agent) liquidation, merger, sale of assets or other
transaction resulting, in the good faith judgment of the Administrative Agent,
in a change of ownership or operating control of such Lender supported in whole
or in part by guaranties, assumption of liabilities or other comparable credit
support of (including without limitation the nationalization or assumption of
ownership or operating control by) any Governmental Authority or (iii) such
Lender or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

 

20



--------------------------------------------------------------------------------



 



“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.21 by the Issuing Bank for the account of any Borrower pursuant to the
LC Commitment.
“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 8.2(d).
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, LIBOR shall be, for any Interest Period, the rate per
annum reasonably determined by the Administrative Agent as the rate of interest
at which Dollar deposits in the approximate amount of the Eurodollar Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the Blocked Account Agreements, the Fee Letter, all Collateral Access
Agreements, all Borrowing Base Certificates, the LC Documents, the Security
Documents, the Post-Closing Matters Agreement, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates and any and all
other instruments, agreements, documents and writings executed by and among any
Borrower, the Administrative Agent or any Lender, the Swingline Lender or the
Issuing Bank in connection with any of the foregoing, including, without
limitation, any environmental indemnities related to Real Estate; provided,
however, that, notwithstanding the foregoing, none of the Bank Product Documents
shall constitute Loan Documents.
“Loans” shall mean all Revolving Loans, Swingline Loans and Agent Advances in
the aggregate or any of them, as the context shall require.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, condition (financial or otherwise), assets, operations,
liabilities (contingent or otherwise) or properties of the Company and its
Subsidiaries taken as a whole, (ii) the ability of the Borrowers to pay any of
their obligations under the Loan Documents or perform any of their obligations
under the Loan Documents, (iii) the rights and remedies of the Administrative
Agent, the Issuing Bank, Swingline Lender, and the Lenders under any of the Loan
Documents, (iv) the legality, validity or enforceability of any of the Loan
Documents or (v) the attachment, perfection or priority of any Lien of the
Administrative Agent under the Security Documents on a material portion of the
Collateral.

 

21



--------------------------------------------------------------------------------



 



“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Borrower is or becomes a party and which are required to
be filed with the U.S. Securities and Exchange Commission under Regulation S-K.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of the Company or any of its Subsidiaries, individually or in
an aggregate committed or outstanding principal amount exceeding $7,500,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
property granting a Lien on such interest in real estate as security for the
payment of Indebtedness.
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
federal, state, local, and all agencies thereof, which are required for the
transactions contemplated by the Loan Documents and the conduct of the
businesses and the ownership (or lease) of the properties and assets of the
Borrowers.
“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower or any
issuance by any Borrower of any Equity Interests or the incurrence by any
Borrower of any Indebtedness (other than the Obligations), the aggregate amount
of cash received for such assets or Equity Interests, or as a result of such
Indebtedness, net of reasonable and customary transaction costs properly
attributable to such transaction and payable by such Borrower to a non-Affiliate
in connection with such sale, lease, transfer or other disposition of assets or
the issuance of any Equity Interests or the incurrence of any Indebtedness,
including, without limitation, sales commissions and underwriting discounts.
“Non-Borrower Subsidiaries” shall mean the following Subsidiaries of the
Company: The Boulder Publishing Company, LLC, The Denver Publishing Company,
Hall Systems, Inc., United Media KK, Longview Holdings and Citywide InfoTech Co.
Ltd.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

22



--------------------------------------------------------------------------------



 



“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.
“Notice of Conversion/Continuation” shall mean the notice given by the
Administrative Borrower to the Administrative Agent in respect of the conversion
or continuation of an outstanding Borrowing as provided in Section 2.6(b).
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
“Obligations” shall mean (a) all amounts owing by any Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to any Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, and (b) all obligations of any Borrower in respect of Bank Products
between any Borrower and any Lender or Affiliate of any Lender, together with
all renewals, extensions, modifications or refinancings of any of the foregoing.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

23



--------------------------------------------------------------------------------



 



“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Overadvances” shall have the meaning set forth in Section 2.2(b).
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning set forth in Section 10.4(d).
“Patriot Act” shall have the meaning set forth in Section 10.14.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the
Administrative Borrower and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Perfection Certificate” shall mean a certificate or certificates of the
Borrowers in substantially the form of Exhibit F hereto.
“Permitted Discretion” shall mean a determination made by the Administrative
Agent in the exercise of reasonable commercial discretion in accordance with
customary business practices for comparable asset-based lending transactions
from time to time.
“Permitted Investments” shall mean:
(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

24



--------------------------------------------------------------------------------



 



(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(iv) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
“Permitted Liens” shall mean, as applied to any Person:
(a) Any Lien in favor of the Administrative Agent or any other Lender given to
secure the Obligations;
(b) (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on such Person’s books;
(c) Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers and
materialmen incurred in the ordinary course of business for sums not yet due or
being diligently contested in good faith, if such reserve or appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;
(d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;
(e) Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not materially
interfere with the ordinary conduct of the business of such Person;
(f) Purchase money security interests and Liens securing Capitalized Lease
Obligations provided that such Lien attaches only to the asset (which asset
shall not constitute Inventory) so purchased or leased by such Person and
secures only Indebtedness incurred by such Person in order to purchase or lease
such asset, but only to the extent permitted by Section 7.1;

 

25



--------------------------------------------------------------------------------



 



(g) Deposits to secure the performance of bids, trade contracts, tenders, sales,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(h) Liens on assets of the Borrowers existing as of the Restatement Date which
are set forth on Schedule 7.2;
(i) Statutory Liens in favor of landlords with respect to Inventory at leased
premises in a state that provides for statutory Liens in favor of landlords or
Liens arising under leases entered into by a Borrower in the ordinary course of
business;
(j) with respect to Real Estate subject to a Mortgage, Permitted Encumbrances
(as defined in such Mortgage); and
(k) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Post Closing Matters Agreement” shall mean that certain Post-Closing Matters
Agreement dated as of the date hereof between the Company and the Administrative
Agent on behalf of the Lenders.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant in Article VI hereof, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence, assumption,
acquisition or repayment of any Indebtedness after the first day of the relevant
period of four consecutive Fiscal Quarters (the “Relevant Period”) (including
any incurrence of Indebtedness to finance a transaction or payment giving rise
for the need to make such determination) as if such Indebtedness had been
incurred, assumed, acquired or repaid on the first day of such Relevant Period,
(y) the making of any Restricted Payment or Investment after the first day of
the Relevant Period as if such Restricted Payment or Investment had been made on
the first day of such Relevant Period and (z) the sale or other disposition of
assets (including sales in connection with a Sale/Leaseback Transaction) after
the first day of the Relevant Period as if such asset sale had been made as of
the first day of such Relevant Period.
“Pro Rata Share” shall mean, with respect to any Lender at any time, a
percentage, the numerator of which shall be the sum of such Lender’s Revolving
Commitment (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, such Lender’s Revolving
Credit Exposure) and the denominator of which shall be the sum of all Lenders’
Revolving Commitments (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Lenders funded under such Revolving Commitments).

 

26



--------------------------------------------------------------------------------



 



“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by any Borrower or any Subsidiary
(including, without limitation, any surface water thereon or adjacent thereto,
and soil and groundwater thereunder).
“Real Estate” means a parcel (or group of related parcels) of real property
owned by a Borrower.
“Regulation D, T, U and X” shall mean Regulation D, T, U and X, respectively, of
the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time, and any successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Release” shall have the meaning assigned to such term in the Environmental
Indemnity Agreement dated as of the Restatement Date among the Borrowers and the
Administrative Agent.
“Rent Reserve” shall mean, with respect to any leased real property an amount
equal to three (3) months rental expense for such leased real property (or such
other amount as the Administrative Agent may deem appropriate in its Permitted
Discretion based on the circumstances).
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Revolving Commitments outstanding, then Lenders holding more than 50% of the
Revolving Credit Exposure; provided, that if at any time only two (2) Lenders
exist hereunder, Required Lenders shall mean both such Lenders.
“Requirement of Law” for any Person shall mean the Organizational Documents of
such Person, and any law, treaty, rule or regulation, or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
“Reserves” shall mean reserves that the Administrative Agent may establish from
time to time in its Permitted Discretion for such purposes as the Administrative
Agent shall deem necessary. Without limiting the generality of the foregoing,
the following reserves shall be deemed an exercise of the Administrative Agent’s
Permitted Discretion: (a) reserves for price adjustments and damages,
(b) reserves for obsolescence of Inventory; (c) reserves for special order goods
and deferred shipment sales; (d) reserves for potential dilution related to
Accounts; (e) reserves for accrued but unpaid ad valorem, excise and personal
property tax liability; (f) Bank Product Reserves; (g) reserves for accrued,
unpaid interest on the Obligations; (h) reserves for landlord’s, warehousemen’s,
bailees’, shippers’, brokers’ or carriers’ charges; (i) with respect to Eligible
Inventory, reserves for any required royalty or similar licensing payments,
(j) Rent Reserves; (k) reserves for liabilities arising as a result of the
occurrence of an ERISA Event and (l) reserves for any other matter that has a
negative impact on the value of the Collateral.

 

27



--------------------------------------------------------------------------------



 



“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Company or such other representative of the Borrowers
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants,
Borrowing Base Certificate and Compliance Certificate, Responsible Officer shall
mean only the chief financial officer or the treasurer of the Company or such
other officer of the Company as may be agreed to in writing by the
Administrative Agent.
“Restatement Date” shall mean the date on which the conditions precedent set
forth in Section 3.1 have been satisfied or waived in accordance with
Section 10.2.
“Restricted Payment” shall have the meaning set forth in Section 7.5.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Restatement Date through an
assignment of an existing Revolving Commitment, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee, in each case as such commitment may be subsequently
increased or deceased pursuant to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) June 30,
2013, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans,
Agent Advance Exposure, LC Exposure and Swingline Exposure.
“Revolving Credit Note” shall mean an amended and restated promissory note of
the Borrowers payable to the order of a requesting Lender in the principal
amount of such Lender’s Revolving Commitment, in substantially the form of
Exhibit A.
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrowers under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

28



--------------------------------------------------------------------------------



 



“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“Sale/Leaseback Transaction” shall have the meaning set forth in Section 7.9.
“Security Agreement” shall mean that certain Pledge and Security Agreement dated
as of the Restatement Date among the Borrowers and the Administrative Agent, on
behalf of, and for the benefit of, the Lenders.
“Security Documents” shall mean, collectively, the Security Agreement, all UCC-1
financing statements, any Mortgages relating to Real Estate and any other
document, instrument or agreement granting Collateral for the Obligations, as
the same may be amended or modified from time to time.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of a Borrower.
“Swingline Commitment” shall mean the commitment, if any, of the Swingline
Lender to make Swingline Loans. As of the Restatement Date, the Swingline
Commitment is equal to $15,000,000.
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
“Swingline Lender” shall mean SunTrust Bank.

 

29



--------------------------------------------------------------------------------



 



“Swingline Loan” shall mean a loan made to the Borrowers by the Swingline Lender
under the Swingline Commitment.
“Swingline Note” shall mean the promissory note of the Borrowers payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.
“Swingline Rate” shall mean, for any Interest Period, the Base Rate in effect
from time to time plus the Applicable Margin.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interests, additions to tax or penalties applicable
thereto.
“Trust” shall mean The Edward W. Scripps Trust, being that certain trust for the
benefit of descendants of Edward W. Scripps and owning shares of capital stock
of the Company.
“Type,” when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

30



--------------------------------------------------------------------------------



 



Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or a “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or a “Base
Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing”) or
by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).
Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Company delivered pursuant to
Section 5.1(a); provided, that if the Administrative Borrower notifies the
Administrative Agent that the Borrowers wish to amend any covenant in Article VI
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Administrative Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Administrative Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or any Subsidiary at “fair value”, as defined
therein.
Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, and (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement. To the extent that any of
the representations and warranties contained in Article IV under this Agreement
is qualified by “Material Adverse Effect”, then the qualifier “in all material
respects” contained in Section 3.2 and the qualifier “in any material respect”
contained in Section 8.1(c) shall not apply. Unless otherwise indicated, all
references to time are references to Eastern Standard Time or Eastern Daylight
Savings Time, as the case may be. Unless otherwise expressly provided herein,
all references to dollar amounts shall mean Dollars. In determining whether any
individual event, act, condition or occurrence of the foregoing types could
reasonably be expected to result in a Material Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other such
events, acts, conditions or occurrences of the foregoing types which have
occurred could reasonably be expected to result in a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF THE REVOLVING COMMITMENTS
Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2, (ii) the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.21,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.
Section 2.2. Revolving Loans.
(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Revolving Loans, ratably in proportion to its
Pro Rata Share, to the Borrowers, from time to time during the Availability
Period, in an aggregate principal amount outstanding at any time that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment (b) the Aggregate Revolving Credit Exposure exceeding the
lesser of (i) the Aggregate Revolving Commitment Amount and (ii) the Borrowing
Base then in effect or (c) Excess Availability being less than zero. During the
Availability Period, the Borrowers shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrowers may not borrow or reborrow should there
exist a Default or Event of Default at the time of the proposed Borrowing.

 

32



--------------------------------------------------------------------------------



 



(b) Overadvances.
(i) Notwithstanding any provision of this Agreement to the contrary but subject
to the limitations set forth in this subsection (b), at the request of the
Administrative Borrower, the Administrative Agent may in its sole discretion
(but without any obligation to do so), make Revolving Loans to the Borrowers, on
behalf of the Lenders, in amounts that exceed Excess Availability (any such
excess Revolving Loans are herein referred to collectively as “Overadvances”);
provided that (i) the aggregate amount of Overadvances outstanding at any time,
together with the aggregate amount of Agent Advances outstanding at such time,
shall not exceed $7,500,000, (ii) the aggregate amount of outstanding
Overadvances plus the Aggregate Revolving Credit Exposure shall not at any time
exceed the Aggregate Revolving Commitments and (iii) the Borrowers shall,
jointly and severally, pay all Overadvances on the earlier of demand by the
Administrative Agent and 30 days after such Overadvances were funded.
Overadvances may be made even if the conditions precedent set forth in
Section 3.2 have not been satisfied. All Overadvances shall be secured by the
Collateral and shall constitute Obligations hereunder. All Overadvances shall be
Base Rate Loans. The Administrative Agent’s authorization to make Overadvances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof.
(ii) Upon the making of an Overadvance (whether before or after the occurrence
of a Default), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Overadvance in proportion to its Pro Rata Share. The
Administrative Agent may, at any time (and shall, on at least a weekly basis
when any Overadvance is outstanding), require the Lenders to fund their
participations. From and after the date, if any, on which any Lender is required
to fund its participation in any Overadvance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s Pro
Rata Share of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Overadvance.
(c) Agent Advances.
(i) Notwithstanding any provision of this Agreement to the contrary but subject
to the limitations set forth in this subsection (c), the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to do so), (A) at any time that a Default exists, or (B) at any time that any of
the other conditions precedent set forth in Article III have not been satisfied,
to make Revolving Loans to the Borrowers (on a joint and several basis) on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (3) to
pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including costs, fees, and expenses as
provided under this Agreement or the other Loan Documents (any of such advances
are herein referred to as “Agent Advances”); provided, that (i) the aggregate
amount of Agent Advances outstanding at any time, together with the aggregate
amount of Overadvances outstanding at such time shall not exceed $7,500,000,
(ii) the aggregate amount of outstanding Agent Advances plus the Aggregate
Revolving Credit Exposure shall not exceed the Aggregate Revolving Commitments
and (iii) the Borrowers shall, jointly and severally, pay all Agent Advances on
the earlier of demand by the Administrative Agent and 30 days after such Agent
Advances were funded. Agent Advances may be made even if the conditions
precedent set forth in Section 3.2 have not been satisfied. All Agent Advances
shall be secured by the Collateral and shall constitute Obligations hereunder.
All Agent Advances shall bear interest as Base Rate Loans. The Administrative
Agent’s authorization to make Agent Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. The
Administrative Agent shall promptly provide to the Administrative Borrower
written notice of any Agent Advance.

 

33



--------------------------------------------------------------------------------



 



(ii) Upon the making of an Agent Advance by the Administrative Agent in
accordance with the terms hereof, each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Administrative Agent, without recourse or warranty, an undivided
interest and participation in such Agent Advance in proportion to its Pro Rata
Share. From and after the date, if any, on which any Lender is required to fund
its participation in any Agent Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Agent Advance.
(iii) Each Agent Advance shall be subject to all terms and conditions of this
Agreement and the other Loan Documents applicable to Revolving Loans, except
that all payments thereon shall be made to the Administrative Agent solely for
its own account and the making of any Agent Advance shall not require the
consent of the Borrowers. The Administrative Agent shall have no duty or
obligation to make any Agent Advance hereunder.
(iv) The Administrative Agent shall notify each Lender no less frequently than
weekly, as determined by the Administrative Agent, of the principal amount of
Agent Advances outstanding as of 12:00 noon as of such date, and each Lender’s
Pro Rata Share thereof. Each Lender shall before 2:00 p.m. on such Business Day
make available to the Administrative Agent, in immediately available funds, the
amount of its Pro Rata Share of such principal amount of Agent Advances
outstanding. Upon such payment by a Lender, such Lender shall be deemed to have
made a Revolving Loan to the Borrowers, notwithstanding any failure of the
Borrowers to satisfy the conditions in Section 3.2. The Administrative Agent
shall use such funds to repay the principal amount of Agent Advances.
Additionally, if at any time any Agent Advances are outstanding, any of the
events described in Section 8.1(h) or Section 8.1(i) shall have occurred, then
each Lender shall automatically, upon the occurrence of such event, and without
any action on the part of the Administrative Agent, the Borrowers or the
Lenders, be deemed to have purchased an undivided participation in the principal
and interest of all Agent Advances then outstanding in an amount equal to such
Lender’s Pro Rata Share and each Lender shall, notwithstanding such Event of
Default, immediately pay to the Administrative Agent in immediately available
funds, the amount of such Lender’s participation (and upon receipt thereof, the
Administrative Agent shall deliver to such Lender, a loan participation
certificate dated the date of receipt of such funds in such amount). The
disbursement of funds in connection with the settlement of Agent Advances
hereunder shall be subject to the terms and conditions of Section 2.5.

 

34



--------------------------------------------------------------------------------



 



(d) Loans in excess of Excess Availability. If at any time the amount of the
Aggregate Revolving Credit Exposures exceed the Aggregate Revolving Commitments,
the Borrowing Base or any other applicable limitation set forth in this
Agreement (including, without limitation, the limitations on Swingline Loans,
Agent Advances, Overadvances and Letters of Credit) such excess shall
nevertheless constitute a portion of the Obligations that are secured by the
Collateral and are entitled to all benefits thereof. In no event, however, shall
the Borrowers have any right whatsoever to (i) receive any Revolving Loan,
(ii) receive any Swingline Loan, or (iii) request the issuance or renewal of any
Letter of Credit if, before or after giving effect thereto, there shall exist a
Default, and in no event shall the Borrowers have any right whatsoever to
receive any Agent Advance or Overadvance. In the event that (1) the Lenders
shall make any Revolving Loans, (2) the Swingline Lender shall make any
Swingline Loan, (3) the Administrative Agent shall make any Agent Advances or
Overadvances or (4) the Issuing Bank shall agree to the issuance or renewal of
any Letter of Credit, which in any such case gives rise to the Revolving Credit
Exposure exceeding the Aggregate Revolving Commitments, the Borrowing Base or
any other applicable limitation set forth in this Agreement, the Borrowers shall
make, on demand, a payment on the Obligations to be applied to the Revolving
Loans, the Swingline Loans, the Agent Advances and the Overadvances, as
appropriate, in an aggregate principal amount equal to such excess.
Section 2.3. Procedure for Revolving Borrowings. The Administrative Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Revolving Borrowing substantially in the
form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m.
on the requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m.
three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Administrative
Borrower may request. The aggregate principal amount of each Eurodollar
Borrowing shall be not less than $1,000,000 or a larger multiple of $500,000,
and there shall be no minimum aggregate principal amount or minimum increment
for Base Rate Borrowings. At no time shall the total number of Eurodollar
Borrowings outstanding at any time exceed six. Promptly following the receipt of
a Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
Section 2.4. Swingline Commitment.
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrowers, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between (x) the lesser of (1) the Aggregate Revolving
Commitment Amount and (2) the Borrowing Base minus (y) Aggregate Revolving
Credit Exposure; provided, that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. The Borrowers
shall be entitled to borrow, repay and reborrow Swingline Loans in accordance
with the terms and conditions of this Agreement.

 

35



--------------------------------------------------------------------------------



 



(b) The Administrative Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of each Swingline
Borrowing substantially in the form of Exhibit 2.4 attached hereto (“Notice of
Swingline Borrowing”) prior to 10:00 a.m. on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the principal amount of such Swingline Loan, (ii) the date of
such Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrowers to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate and shall have an Interest Period (subject to the definition thereof) as
agreed between the Administrative Borrower and the Swingline Lender. The
aggregate principal amount of each Swingline Loan shall be not less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Administrative Borrower. The Swingline Lender
will make the proceeds of each Swingline Loan available to the Borrowers in
Dollars in immediately available funds at the account specified by the Borrowers
in the applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Loan.
(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Administrative Borrower (which hereby
irrevocably authorizes and directs the Swingline Lender to act on its behalf),
give a Notice of Revolving Borrowing to the Administrative Agent requesting the
Lenders (including the Swingline Lender) to make Base Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan. Each Lender will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.5, which will be used solely for the repayment of such Swingline
Loan.
(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.

 

36



--------------------------------------------------------------------------------



 



(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or (d) or to purchase the participating interests pursuant to Section 2.4(d)
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrowers or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrowers, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
Section 2.5. Funding of Borrowings.
(a) Each Lender will make available (i) each Eurodollar Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office and
(ii) each Base Rate Loan to be made by it hereunder on the proposed date thereof
by wire transfer in immediately available funds by 3:00 p.m. to the
Administrative Agent at the Payment Office; provided, that the Swingline Loans
will be made as set forth in Section 2.4. The Administrative Agent will make
such Loans available to the Borrowers by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrowers with the Administrative Agent or at the
Administrative Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Administrative Borrower to the Administrative
Agent.
(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing (or, in the
case of Base Rate Loans, prior to 3:00 p.m. on the date of such Borrowing) in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrowers (but shall have
no obligations to make available to any Borrower) on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Administrative Borrower, and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent together with interest at the
rate specified for such Borrowing. Nothing in this subsection shall be deemed to
relieve any Lender from its obligation to fund its Pro Rata Share of any
Borrowing hereunder or to prejudice any rights which the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

 

37



--------------------------------------------------------------------------------



 



(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
Section 2.6. Interest Elections.
(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Administrative Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.6. The
Administrative Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall NOT apply to Swingline Borrowings, which may not be converted
or continued.
(b) To make an election pursuant to this Section 2.6, the Administrative
Borrower shall give the Administrative Agent prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing substantially in the
form of Exhibit 2.6 attached hereto (a “Notice of Conversion/Continuation”) that
is to be converted or continued, as the case may be, (x) prior to 10:00 a.m. on
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Conversion/Continuation requests a Eurodollar
Borrowing but does not specify an Interest Period, the Administrative Borrower
shall be deemed to have selected an Interest Period of one month. The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Administrative Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Administrative Borrower shall be deemed to have elected to convert
such Borrowing to a Base Rate Borrowing. No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if a Default or an Event of Default exists,
unless the Administrative Agent and each of the Lenders shall have otherwise
consented in writing. No conversion of any Eurodollar Loans shall be permitted
except on the last day of the Interest Period in respect thereof.

 

38



--------------------------------------------------------------------------------



 



(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
Section 2.7. Optional Reduction and Termination of Revolving Commitments.
(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Administrative Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.7 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Swingline
Commitment and the LC Commitment shall result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the Swingline
Commitment and the LC Commitment.
(c) With the written approval of the Administrative Agent, the Borrowers may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender upon not less than five (5) Business Days’ prior notice
to the Administrative Agent (which will promptly notify the Lenders thereof),
and in such event the provisions of Section 2.22 will apply to all amounts
thereafter paid by the Borrowers for the account of any such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrowers, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.
Section 2.8. Repayment of Loans.
(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date. Notwithstanding the foregoing, however, in the
event that at any time and for any reason there shall exist an Overadvance, the
Borrowers shall pay to the Administrative Agent, on demand, an amount equal to
the Overadvance, which payment shall constitute a mandatory payment of the
Revolving Loans, Agent Advances, Swingline Loans and Letter of Credit Reserve
Account, as appropriate.

 

39



--------------------------------------------------------------------------------



 



(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.
Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrowers to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrowers in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrowers therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans (both principal and unpaid
accrued interest) of such Lender in accordance with the terms of this Agreement.
(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrowers agree that they will execute and deliver to such Lender a
Revolving Credit Note and, in the case of the Swingline Lender only, a Swingline
Note, payable to the order of such Lender.
Section 2.10. Optional Prepayments. The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. on the date of such
prepayment, and (iii) in the case of Swingline Borrowings, prior to 11:00 a.m.
on the date of such prepayment. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Prepayments of Base Rate Borrowings
or Eurodollar Borrowings shall be in minimum amounts of $1,000,000 and in
integral multiples of $500,000. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.12(e); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrowers shall also pay all amounts
required pursuant to Section 2.18. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or in the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.
Notwithstanding the foregoing, the Borrowers shall not make any repayment or
prepayment of the Revolving Loans unless and until the balance of the Swingline
Loans and the Agent Advances then outstanding is zero.

 

40



--------------------------------------------------------------------------------



 



Section 2.11. Mandatory Repayments.
(a) In the event that after the Restatement Date, any Borrower shall issue any
Equity Interests or shall incur any Indebtedness (other than Indebtedness
permitted under Section 7.1(a), (b), (c), (d) or (e)), one hundred percent
(100%) of the Net Cash Proceeds received by such Borrower from such issuance or
incurrence shall be paid on the date of receipt of the proceeds thereof by such
Borrower to the Lenders as a mandatory payment of the Loans. Any payment due
hereunder shall be applied first to repay outstanding Agent Advances, second to
repay outstanding Swingline Loans and third to repay outstanding Revolving
Loans. So long as no Event of Default exists, all such other Net Cash Proceeds
shall be applied in the manner set forth in Section 2.26(a). Notwithstanding the
foregoing, if an Event of Default exists, all Net Cash Proceeds shall be applied
in the manner set forth in Section 2.26(b). The Aggregate Revolving Commitments
of all Lenders shall not be permanently reduced by the amount of any payment of
the Agent Advances, Swingline Loans or Revolving Loans due under this Section
2.11(a). Nothing in this Section shall authorize any Borrower to incur any
Indebtedness except as permitted by this Agreement or to issue any Equity
Interests except to the extent not prohibited by this Agreement.
(b) One hundred percent (100%) of the Net Cash Proceeds from the sale, transfer,
assignment or other disposition, or casualty or condemnation loss of any
Collateral or other assets of any Borrower (other than sales or dispositions
permitted pursuant to clauses (a), (b) and (e) of Section 7.6) shall be paid on
the date of receipt thereof by the Borrowers as a mandatory payment of the
Obligations. So long as no Event of Default exists, all such Net Cash Proceeds
shall be applied first to repay outstanding Agent Advances, second to repay
outstanding Swingline Loans and third to repay outstanding Revolving Loans. So
long as no Event of Default exists, all such other Net Cash Proceeds shall be
applied in the manner set forth in Section 2.26(a). Notwithstanding the
foregoing, if an Event of Default exists, all Net Cash Proceeds shall be applied
in the manner set forth in Section 2.26(b). The Aggregate Revolving Commitments
of all Lenders shall not be permanently reduced by the amount of any payment of
the Agent Advances, Swingline Loans or Revolving Loans due under this
Section 2.11(b).
(c) One hundred percent (100%) of the Net Cash Proceeds from the Eligible Tax
Refund shall be paid on the date of receipt thereof by the Borrowers as a
mandatory payment of the Obligations. So long as no Event of Default exists, all
such Net Cash Proceeds shall be applied first to repay outstanding Agent
Advances, second to repay outstanding Swingline Loans and third to repay
outstanding Revolving Loans. So long as no Event of Default exists, all such
other Net Cash Proceeds shall be applied in the manner set forth in
Section 2.26(a). Notwithstanding the foregoing, if an Event of Default exists,
all Net Cash Proceeds shall be applied in the manner set forth in
Section 2.26(b). The Aggregate Revolving Commitments of all Lenders shall not be
permanently reduced by the amount of any payment of the Agent Advances,
Swingline Loans or Revolving Loans due under this Section 2.11(c).

 

41



--------------------------------------------------------------------------------



 



Section 2.12. Interest on Loans.
(a) The Borrowers shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.
(b) The Borrowers shall pay interest on each Swingline Loan at the Swingline
Rate in effect from time to time.
(c) Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrowers shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 2.0% above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the rate per annum equal to 2.0% above the otherwise applicable
interest rate for Base Rate Loans.
(d) Interest on the principal amount of all Loans shall accrue from and
including the Restatement Date (in the case of Loans outstanding on the
Restatement Date) and the date such Loans are made to but excluding the date of
any repayment thereof. Interest on all outstanding Base Rate Loans shall be
payable monthly in arrears on the last day of each calendar month and on the
Revolving Commitment Termination Date. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of one month or 30 days, respectively, on each day which occurs each
month or 30 days, as the case may be, after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date, in each case in
arrears. Interest on each Swingline Loan shall be payable monthly in arrears.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.
(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Administrative Borrower and
the Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.13. Fees.
(a) The Borrowers shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the Company
and the Administrative Agent.

 

42



--------------------------------------------------------------------------------



 



(b) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum on the average daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing commitment fees
with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure or Agent Advance Exposure of such
Lender.
(c) The Borrowers agree to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a facing fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.12(c), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by an
additional 2% per annum.
(d) The Borrowers shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the amendment fee previously agreed upon by the Company and the
Administrative Agent, which shall be due and payable on the Restatement Date.
(e) Accrued fees (i) under paragraph (b) above shall be payable monthly in
arrears on the last day of each month and (ii) under paragraph (c) above shall
be payable quarterly in arrears on the last day of each fiscal quarter, in each
case commencing on September 30, 2009 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided, that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.
(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to clauses (b) and (c) of this
Section (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), or any amendment fees hereafter offered to any
Lender, and the pro rata payment provisions of Section 2.20 will automatically
be deemed adjusted to reflect the provisions of this Section.

 

43



--------------------------------------------------------------------------------



 



Section 2.14. Computation of Interest and Fees.
All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
Section 2.15. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Administrative Borrower and to the Lenders
as soon as practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Administrative Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) the
obligations of the Lenders to make Eurodollar Revolving Loans or to continue or
convert outstanding Loans as or into Eurodollar Loans shall be suspended and
(ii) all such affected Loans shall be converted into Base Rate Loans on the last
day of the then current Interest Period applicable thereto unless the Borrowers
prepay such Loans in accordance with this Agreement. Unless the Administrative
Borrower notifies the Administrative Agent at least one Business Day before the
date of any Eurodollar Revolving Borrowing for which a Notice of Revolving
Borrowing has previously been given that it elects not to borrow on such date,
then such Revolving Borrowing shall be made as a Base Rate Borrowing.
Section 2.16. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Administrative Borrower and the other
Lenders, whereupon until such Lender notifies the Administrative Agent and the
Administrative Borrower that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Eurodollar Revolving Loans,
or to continue or convert outstanding Loans as or into Eurodollar Loans, shall
be suspended. In the case of the making of a Eurodollar Revolving Borrowing,
such Lender’s Revolving Loan shall be made as a Base Rate Loan as part of the
same Revolving Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

 

44



--------------------------------------------------------------------------------



 



Section 2.17. Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.19 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or
(iii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition, cost or expense affecting this Agreement or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrowers shall promptly pay, upon written notice from
and demand by such Lender on the Administrative Borrower (with a copy of such
notice and demand to the Administrative Agent), to the Administrative Agent for
the account of such Lender, within five Business Days after the date of such
notice and demand, additional amount or amounts sufficient to compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of the Parent Company of such Lender
or the Issuing Bank’s) as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender, the
Issuing Bank or the Parent Company of such Lender or the Issuing Bank could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of the Parent Company of such Lender
or the Issuing Bank with respect to capital adequacy) then, from time to time,
within five (5) Business Days after receipt by the Administrative Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrowers shall pay to such Lender such additional amounts as will
compensate such Lender, the Issuing Bank or the Parent Company of such Lender or
the Issuing Bank for any such reduction suffered.

 

45



--------------------------------------------------------------------------------



 



(c) A certificate of a Lender or the Issuing Bank setting forth: (i) the amount
or amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
paragraph (a) or (b) of this Section 2.17 and (ii) in reasonable detail the
basis of the calculation of such amount or amounts, shall be delivered to the
Administrative Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error. The Borrowers shall pay any such Lender or
the Issuing Bank, as the case may be, such amount or amounts within 10 days
after receipt thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.17 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.
Section 2.18. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrowers to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrowers shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrowers failed to borrow, convert or continue such
Eurodollar Loan. A certificate setting forth: (i) any additional amount payable
under this Section 2.18 and (ii) in reasonable detail the basis of the
calculation of such additional amount, submitted to the Administrative Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.
Section 2.19. Taxes.
(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, that if
the Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
Indemnified Taxes and Other Taxes) the Administrative Agent, any Lender or the
Issuing Bank (as the case may be) shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions and (iii) the Borrowers shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

46



--------------------------------------------------------------------------------



 



(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law (provided that with
respect to property taxes relating to Real Estate subject to a Mortgage, the
timeframe for payment of such taxes shall be governed by the applicable
Mortgage).
(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrowers
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth: (i) the amount of such payment or liability and (ii) in
reasonable detail the basis of the calculation of such payment or liability,
delivered to the Administrative Borrower by a Lender or the Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Administrative Borrower shall,
to the extent available to the Administrative Borrower, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Administrative Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower as will permit such payments to be made without
withholding or at a reduced rate. Without limiting the generality of the
foregoing, each Foreign Lender agrees that it will deliver to the Administrative
Agent and the Administrative Borrower (or in the case of a Participant, to the
Lender from which the related participation shall have been purchased), as
appropriate, two (2) duly completed copies of (i) Internal Revenue Service Form
W-8 ECI, or any successor form thereto, certifying that the payments received
from the Borrowers hereunder are effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States; or (ii) Internal
Revenue Service Form W-8 BEN, or any successor form thereto, certifying that
such Foreign Lender is entitled to benefits under an income tax treaty to which
the United States is a party which eliminates or reduces the rate of withholding
tax on payments of interest; or (iii) Internal Revenue Service Form W-8 BEN, or
any successor form prescribed

 

47



--------------------------------------------------------------------------------



 



by the Internal Revenue Service, together with a certificate (A) establishing
that the payment to the Foreign Lender qualifies as “portfolio interest” exempt
from U.S. withholding tax under Code section 871(h) or 881(c), and (B) stating
that (1) the Foreign Lender is not a bank for purposes of Code section
881(c)(3)(A), or the obligation of the Borrowers hereunder is not, with respect
to such Foreign Lender, a loan agreement entered into in the ordinary course of
its trade or business, within the meaning of that section; (2) the Foreign
Lender is not a 10% shareholder of any Borrower within the meaning of Code
section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a
controlled foreign corporation that is related to any Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other Internal Revenue
Service forms as may be applicable to the Foreign Lender, including Forms W-8
IMY or W-8 EXP. Each such Foreign Lender shall deliver to the Administrative
Borrower and the Administrative Agent such forms on or before the date that it
becomes a party to this Agreement (or in the case of a Participant, on or before
the date such Participant purchases the related participation). In addition,
each such Foreign Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Foreign Lender. Each such
Foreign Lender shall promptly notify the Administrative Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Administrative
Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose).
Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.17, Section 2.18 or Section 2.19, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.17, Section 2.18 and Section 2.19 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b) [intentionally omitted].

 

48



--------------------------------------------------------------------------------



 



(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount or amounts due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
Section 2.21. Letters of Credit.
(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.21(d), agrees to issue, at
the request of the Administrative Borrower, Letters of Credit for the account of
the Borrowers on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount of at
least $100,000; and (iii) the Administrative Borrower may not request any Letter
of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the Aggregate Revolving Credit
Exposure would exceed the lesser of (1) the Aggregate Revolving Commitment
Amount and (2) the Borrowing Base then in effect. Each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit on the date of issuance with respect to all other Letters
of Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.

 

49



--------------------------------------------------------------------------------



 



(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Administrative Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided, that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.21(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.
(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Administrative Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrowers shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind. Unless the Administrative Borrower shall have notified the Issuing
Bank and the Administrative Agent prior to 11:00 a.m. on the Business Day
immediately prior to the date on which such drawing is honored that the
Borrowers intend to reimburse the Issuing Bank for the amount of such drawing in
funds other than from the proceeds of Revolving Loans, the Administrative
Borrower shall be deemed to have timely given a Notice of Revolving Borrowing to
the Administrative Agent requesting the Lenders to make a Base Rate Borrowing on
the date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 shall not be applicable. The Administrative
Agent shall notify the Lenders of such Borrowing in accordance with Section 2.3,
and each Lender shall make the proceeds of its Base Rate Loan included in such
Borrowing available to the Administrative Agent for the account of the Issuing
Bank in accordance with Section 2.5. The proceeds of such Borrowing shall be
applied directly by the Administrative Agent to reimburse the Issuing Bank for
such LC Disbursement.

 

50



--------------------------------------------------------------------------------



 



(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of any Borrower or any
Subsidiaries, (iv) any breach of this Agreement by any Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrowers or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.12(c).

 

51



--------------------------------------------------------------------------------



 



(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Administrative Borrower receives notice from the Administrative Agent
or the Required Lenders demanding that its reimbursement obligations with
respect to the Letters of Credit be Cash Collateralized pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that such
obligation to Cash Collateralize the reimbursement obligations of the Borrowers
with respect to Letters of Credit shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or notice of
any kind, upon the occurrence of any Event of Default with respect to the
Borrowers described in clause (g) or (h) of Section 8.1. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Each Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this paragraph. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it had not been reimbursed and to
the extent so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated, with the consent of the Required
Lenders, be applied to satisfy other obligations of the Borrowers under this
Agreement and the other Loan Documents. If the Borrowers are required to Cash
Collateralize the reimbursement obligations of the Borrowers with respect to
Letters of Credit as a result of the occurrence of an Event of Default, such
cash collateral so posted (to the extent not so applied as aforesaid), including
interest and profits, if any, on any such investments, as aforesaid, shall be
returned to the Borrowers within three Business Days after all Events of Default
have been cured or waived.
(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Administrative
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
(i) The Borrowers’ obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii) The existence of any claim, set-off, defense or other right which any
Borrower or any Subsidiary or Affiliate of any Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

52



--------------------------------------------------------------------------------



 



(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.21,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(j) Unless otherwise expressly agreed by the Issuing Bank and the Administrative
Borrower when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Administrative Borrower shall specify the
foregoing in each letter of credit application submitted for the issuance of a
Letter of Credit.

 

53



--------------------------------------------------------------------------------



 



Section 2.22. Cash Collateralization of Defaulting Lender Commitment.
If a Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding LC Exposure and
any outstanding Swingline Exposure of such Defaulting Lender:
(a) each of the Issuing Bank and the Swingline Lender is hereby authorized by
the Borrowers (which authorization is irrevocable and coupled with an interest)
to give, in its discretion, through the Administrative Agent, Notices of
Borrowing pursuant to Section 2.3 in such amounts and in such times as may be
required to (i) reimburse an outstanding LC Disbursement, and (ii) repay an
outstanding Swingline Loan, as applicable;
(b) the Borrowers will, not later than three (3) Business Days after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender, as the case may be), (a) Cash Collateralize a portion of the
obligations of the Borrowers to the Issuing Bank and the Swingline Lender equal
to such Defaulting Lender’s LC Exposure or Swingline Exposure, as the case may
be, (b) in the case of such Swingline Exposure, prepay all Swingline Loans, or
(c) make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Bank and the Swingline Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender; and
(c) any amount paid by the Borrowers for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until the termination of the Commitments at which
time the funds in such account will be applied by the Administrative Agent, to
the fullest extent permitted by law, in the following order of priority: first
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Bank or the Swingline Lender (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Non-Defaulting Lenders, ratably among them in accordance with the
amounts of such interest then due and payable to them, fourth to the payment of
fees then due and payable to the Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such fees then due and payable to them,
fifth to pay principal and unreimbursed LC Disbursements then due and payable to
the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh to pay
amounts owing under this Agreement to such Defaulting Lender or as a court of
competent jurisdiction may otherwise direct.

 

54



--------------------------------------------------------------------------------



 



Section 2.23. Increase of Revolving Commitments; Additional Lenders.
(a) So long as no Default or Event of Default has occurred and is continuing,
from time to time after the Restatement Date, the Administrative Borrower may,
upon at least 30 days’ written notice to the Administrative Agent (who shall
promptly provide a copy of such notice to each Lender), propose to increase the
Aggregate Revolving Commitments by an amount not to exceed $100,000,000 (the
amount of any such increase, the “Additional Revolving Commitment Amount”);
provided, that any proposed Additional Revolving Commitment Amount shall not be
less than $20,000,000. Each Lender shall have the right for a period of 15 days
following receipt of such notice, to elect by written notice to the
Administrative Borrower and the Administrative Agent to increase its Revolving
Commitment by a principal amount equal to its Pro Rata Share of the Additional
Revolving Commitment Amount. No Lender (or any successor thereto) shall have any
obligation to increase its Revolving Commitment or its other obligations under
this Agreement and the other Loan Documents, and any decision by a Lender to
increase its Revolving Commitment shall be made in its sole discretion
independently from any other Lender.
(b) If any Lender shall not elect to increase its Revolving Commitment pursuant
to subsection (a) immediately above, the Administrative Borrower may designate
another bank or other financial institution (which may be, but need not be, one
or more of the existing Lenders) which at the time agrees to, in the case of any
such Person that is an existing Lender, increase its Revolving Commitment and in
the case of any other such Person (an “Additional Lender”), become a party to
this Agreement; provided, however, that any new bank or financial institution
must be acceptable to the Administrative Agent (which acceptance shall not
unreasonably be withheld) and the Administrative Borrower. The sum of the
increases in the Revolving Commitments of the existing Lenders pursuant to this
subsection (b) plus the Revolving Commitments of the Additional Lenders shall
not in the aggregate exceed the unsubscribed amount of the Additional Revolving
Commitment Amount.
(c) An increase in the aggregate amount of the Revolving Commitments pursuant to
this subsection (c) shall become effective upon the receipt by the
Administrative Agent of an supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by each Borrower and by each
Additional Lender and by each other Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
Notes evidencing such increase in the Revolving Commitments, and such evidence
of appropriate corporate authorization on the part of the Borrowers with respect
to the increase in the Revolving Commitments and such opinions of counsel for
the Borrowers with respect to the increase in the Revolving Commitments as the
Administrative Agent may reasonably request.
(d) Upon the acceptance of any such agreement by the Administrative Agent, the
Aggregate Revolving Commitment Amount shall automatically be increased by the
amount of the Revolving Commitments added through such agreement and Schedule II
shall automatically be deemed amended to reflect the Revolving Commitments of
all Lenders after giving effect to the addition of such Revolving Commitments.

 

55



--------------------------------------------------------------------------------



 



(e) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.23 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Loans then outstanding, the Borrowers shall prepay such Loans in
their entirety and, to the extent the Administrative Borrower elects to do so
and subject to the conditions specified in Article III, the Administrative
Borrower shall reborrow Loans from the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase and (y) effective
upon such increase, the amount of the participations held by each Lender in each
Letter of Credit then outstanding shall be adjusted automatically such that,
after giving effect to such adjustments, the Lenders shall hold participations
in each such Letter of Credit in proportion to their respective Revolving
Commitments.
Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.17, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment, promptly upon such Lender’s provision to the
Administrative Borrower of reasonable documentation of such costs and expenses.
Section 2.25. Replacement of Lenders. If any Lender requests compensation under
Section 2.17, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.19, or if any Lender is a Defaulting Lender, then the Borrowers may,
at their sole expense and effort (but without prejudice to any rights or
remedies the Borrowers may have against such Defaulting Lender), upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b)) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender but excluding any Defaulting Lender); provided, that
(i) the Administrative Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrowers (in the case of all other amounts) and (iii) in the case of a claim
for compensation under Section 2.17 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

56



--------------------------------------------------------------------------------



 



Section 2.26. Application of Payments.
(a) Payments Prior to Event of Default. Prior to the occurrence and continuance
of an Event of Default, all amounts received by the Administrative Agent from
the Borrowers (other than payments specifically earmarked for application to
certain principal, interest, fees or expenses hereunder or payments made
pursuant to Section 2.11 (which shall be applied as earmarked or, with respect
to payments under Section 2.11, as set forth in Section 2.11), shall be
distributed by the Administrative Agent in the following order of priority:
FIRST, pro rata, to the payment of (i) out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent incurred by
the Administrative Agent in connection with the enforcement of the rights of the
Administrative Agent, the Issuing Bank and the Lenders under the Loan Documents
and (ii) any Agent Advances made by the Administrative Agent under or pursuant
to the terms of the Loan Documents and interest accrued thereon;
SECOND, pro rata, to the payment of any fees then due and payable to the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder or
under any other Loan Documents;
THIRD, pro rata, to the payment of all Obligations consisting of accrued fees
and interest then due and payable to the Lenders hereunder;
FOURTH, to the payment of principal then due and payable on the Swingline Loans;
FIFTH, to the payment of principal then due and payable on the Revolving Loans;
SIXTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; and
SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.26(a) then due and payable.
Subject to items “FIRST” through “SEVENTH” preceding, the Administrative Agent
and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations. Amounts distributed with respect to any Indebtedness in respect of
Bank Products shall be the lesser of the applicable Bank Product Amount last
reported to Administrative Agent or the actual amount of such Indebtedness, as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Indebtedness in
respect of Bank Products, but may rely upon written notice of the amount
(setting forth a reasonably detailed calculation) from the relevant Lender or
Affiliate of a Lender providing such Bank Products. In the absence of such
notice, Administrative Agent may assume the amount to be distributed is the Bank
Product Amount last reported to it.

 

57



--------------------------------------------------------------------------------



 



(b) Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Document which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the
Administrative Agent, the Issuing Bank or the Lenders, or any of them, or
otherwise received by any of the foregoing Persons (from realization on
Collateral or otherwise) shall be distributed in the following order of priority
(subject, as applicable, to Section 2.20):
FIRST, pro rata, to the payment of (i) out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent incurred in
connection with the enforcement of the rights of the Administrative Agent, the
Issuing Bank and the Lenders under the Loan Documents and (ii) any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents (including any costs incurred in connection with the sale or
disposition of any Collateral);
SECOND, pro rata, to payment of any fees owed to the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document;
THIRD, to the payment of out-of-pocket costs and expenses (including reasonable
attorneys’ fees) of the Lenders incurred in connection with the enforcement of
their respective rights under the Loan Documents;
FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;
FIFTH, to the payment of the principal of the Swingline Loans then outstanding;
SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding, and (ii) the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any LC Exposure then outstanding;
SEVENTH, to the payment of any Obligation arising in respect of Bank Products;
EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.26(b); and
NINTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.
Subject to items “FIRST” through “EIGHTH” preceding, the Administrative Agent
and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations. Amounts distributed with respect to any Indebtedness in respect of
Bank Products shall be the lesser of the applicable Bank Product Amount last
reported to Administrative Agent or the actual amount of such Indebtedness, as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Indebtedness in
respect of Bank Products, but may rely upon written notice of the amount
(setting forth a reasonably detailed calculation) from the relevant Lender or
Affiliate of a Lender providing such Bank Products. In the absence of such
notice, Administrative Agent may assume the amount to be distributed is the Bank
Product Amount last reported to it.

 

58



--------------------------------------------------------------------------------



 



Section 2.27. Bank Products. The Borrowers may obtain Bank Products from any
Lender or any of their respective Affiliates, although the Borrowers are not
required to do so. To the extent Bank Products are provided by an Affiliate of
any Lender, Borrowers agree to indemnify and hold the Administrative Agent and
Lenders harmless from any and all costs and obligations now or hereafter
incurred by any of the Lenders which arise from any indemnity given by any
Lender to any of their respective Affiliates related to such Bank Products;
provided, however, that nothing contained herein is intended to limit any
Borrower’s rights, with respect to any Lender or any Lender’s Affiliates, if
any, that arise as a result of the execution of Bank Product Documents. The
agreement contained in this Section 2.27 shall survive termination of this
Agreement. The Borrowers acknowledge and agree that the obtaining of Bank
Products from any Lender or such Lender’s Affiliates (a) is in the sole and
absolute discretion of such Lender or such Lender’s Affiliates, and (b) is
subject to all rules and regulations of such Lender or such Lender’s Affiliates.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
Section 3.1. Conditions To Effectiveness. This Agreement, and the obligations of
the Lenders (including the Swingline Lender) to make Loans and the obligation of
the Issuing Bank to issue any Letter of Credit hereunder, shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2).
(a) The Administrative Agent, its Affiliates and the Lenders shall have received
payment of all fees, expenses and other amounts due and payable on or prior to
the Restatement Date, including reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrowers
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or SunTrust Robinson Humphrey, Inc.
(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Required Lenders:
(i) a duly executed and effective notice from the Company of a voluntary
reduction of the Aggregate Revolving Commitments under the Existing Credit
Agreement in an amount not less than $50,000,000;
(ii) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
(iii) duly executed Notes payable to each applicable Lender;
(iv) one or more Perfection Certificates duly completed and executed by each of
the Borrowers;

 

59



--------------------------------------------------------------------------------



 



(v) the Security Agreement duly executed by the Borrowers, together with UCC
financing statements, delivery of all certificated securities and instruments
pledged under the Security Agreement, executed stock powers and other
appropriate endorsements and other documents related thereto;
(vi) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering all Real Estate
listed on Schedule 3.1, together with legal opinions relating to the validity
and enforceability thereof, and such other related documents, agreements,
instruments as may be reasonably required by the Administrative Agent;
(vii) a certificate of the Secretary or Assistant Secretary of each Borrower in
the form of Exhibit 3.1(b)(vii), attaching and certifying copies of its
Organizational Documents, and of the resolutions of its board of directors or
similar governing body authorizing the execution, delivery and performance of
the Loan Documents to which it is a party and certifying the name, title and
true signature of each officer of each Borrower executing the Loan Documents to
which it is a party;
(viii) a certificate of good standing from the Secretary of State of the
jurisdiction of incorporation or organization of each Borrower;
(ix) a favorable written opinion of Baker & Hostetler, LLP, counsel to the
Borrowers, together with local counsel opinions described in clause (vi) above,
in each case addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Borrowers, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
(x) a certificate in the form of Exhibit 3.1(b)(x), dated the Restatement Date
and signed by a Responsible Officer, certifying that (x) no Default or Event of
Default exists, (y) all representations and warranties of the Borrowers set
forth in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Company described in Section 4.5, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
(xi) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Borrower, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing;
(xii) copies of the audited consolidated financial statements for the Company
and its Subsidiaries for the Fiscal Years ended 2006, 2007 and 2008 including
balance sheets, statements of income, stockholders’ equity and cash flows, all
in reasonable detail and reported on by independent public accountants of
nationally recognized standing and in accordance with GAAP;

 

60



--------------------------------------------------------------------------------



 



(xiii) Certificates of insurance with respect to the Borrowers describing the
types and amounts of insurance (property and liability) maintained by the
Borrowers, naming the Agent as additional insured on liability policies and with
lender loss payee endorsements for property and casualty policies, in each case,
meeting the requirements of Section 5.8;
(xiv) Pay-off letters, termination statements, canceled mortgages and the like
required by the Administrative Agent in connection with the removal of any Liens
(other than Permitted Liens), including, without limitation, all tax liens,
against the assets of the Borrowers;
(xv) UCC, tax lien and judgment search results with respect to each Borrower
from all appropriate jurisdictions and filing offices;
(xvi) Delivery of Collateral Access Agreements, Blocked Account Agreements,
leases, bailee agreements, intellectual property licenses, inventory licensing
agreements, all other Material Contracts and such other diligence items as the
Administrative Agent may require;
(xvii) Evidence satisfactory to the Administrative Agent that the Liens granted
pursuant to the Security Documents will be first priority perfected Liens on the
Collateral (subject only to Permitted Liens);
(xviii) Completion of due diligence regarding the Eligible Tax Refund with
results of such due diligence being satisfactory to Administrative Agent and the
Arranger in their sole discretion;
(xix) Commencement of field audits of all Accounts and Inventory by auditors and
appraisers selected by the Administrative Agent and the Arranger;
(xx) The cash management system of the Borrowers, including without limitation
all Collateral Related Accounts and the Blocked Accounts, shall be reasonably
satisfactory to the Administrative Agent and shall provide for springing full
dominion and control in favor of the Administrative Agent over all deposit
accounts, if an Event of Default has occurred and is continuing;
(xxi) The Administrative Agent shall have received a Borrowing Base Certificate
reflecting that, among other things, as of the Restatement Date and after giving
effect to all Obligations outstanding hereunder and any Borrowings requested to
be made or Letters of Credit to be issued on the Restatement Date, a 20%
Triggering Event shall not occur (with trade payables being paid currently,
expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales and without deterioration in working capital);

 

61



--------------------------------------------------------------------------------



 



(xxii) A duly executed and completed Post-Closing Matters Agreement; and
(xxiii) Confirmation that no litigation, investigation or proceeding of or
before any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrowers, threatened against any Borrower that could
reasonably be expected to have a Material Adverse Effect.
(c) The Administrative Agent shall have received evidence satisfactory to it
that all Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation, that no other
consents or approvals are required and that no Default exists, after giving
effect to the initial Loans hereunder, and the Administrative Agent shall have
received a certificate of a Responsible Officer of the Administrative Borrower
so stating.
(d) The Administrative Agent shall have completed such other business and legal
due diligence with respect to the Borrowers and the results thereof shall be
acceptable to the Administrative Agent, in its sole discretion.
Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Date specifying its
objection thereto.
Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan
(but excluding Loans, the proceeds of which are to reimburse the Administrative
Agent for Agent Advances) on the occasion of any Borrowing and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions:
(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of the Borrowers set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), in each case before and after giving effect
thereto;
(c) since the date of the financial statements of the Company described in
Section 4.5, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;

 

62



--------------------------------------------------------------------------------



 



(d) the Administrative Borrower shall have delivered the required Notice of
Borrowing, if applicable;
(e) Excess Availability at the time of any request for a Borrowing or issuance,
of a Letter of Credit hereunder is greater than or equal to the amount of such
requested Loan or Letter of Credit; and
(f) the Administrative Agent shall have received such other documents,
certificates or information as the Administrative Agent or the Required Lenders
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent or the Required Lenders.
In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, the Issuing Bank will not be required to issue any Letter
of Credit or to extend, renew or amend any outstanding Letter of Credit and the
Swingline Lender will not be required to make any Swingline Loan, unless the
Issuing Bank or the Swingline Lender, as the case may be, is satisfied that any
exposure that would result therefrom is fully covered or eliminated by the
Borrowers Cash Collateralizing the obligations of the Borrowers in respect of
such Letter of Credit or Swingline Loan in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit or Swingline Loan, or makes other
arrangements satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; provided that no such Cash
Collateralization will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender may have against such Defaulting Lender, or cause such Defaulting Lender
to be a Non-Defaulting Lender.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.
Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrowers represent and warrant to the Administrative Agent and each Lender
as follows:
Section 4.1. Existence; Power. Each Borrower and each Subsidiary (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------



 



Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Borrower of the Loan Documents to which it is a party are
within such Borrower’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by each Borrower,
and constitutes, and each other Loan Document to which each Borrower is a party,
when executed and delivered by such Borrower, will constitute, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
Section 4.3. Capital Stock and Related Matters. The authorized Equity Interests
as of the Restatement Date of each Borrower and each Subsidiary and the number
of shares of such Equity Interests that are issued and outstanding as of the
Restatement Date are as set forth on Schedule 4.3. All of the shares of such
Equity Interests that are issued and outstanding as of the Restatement Date have
been duly authorized and validly issued and are fully paid and non-assessable.
None of such Equity Interests have been issued in violation of the Securities
Act, or the securities, “Blue Sky” or other Applicable Laws of any applicable
jurisdiction. As of the Restatement Date, the Equity Interests of each such
Borrower (other than the Company) and each Subsidiary are owned by the parties
listed on Schedule 4.3 in the amounts set forth on such schedule and a
description of the Equity Interests of each such party is listed on Schedule
4.3. Except as described on Schedule 4.3, no Borrower and no Subsidiary has
outstanding any stock or securities convertible into or exchangeable for any
shares of its Equity Interests, nor are there any preemptive or similar rights
to subscribe for or to purchase, or any other rights to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests. Except as set forth
on Schedule 4.3, no Borrower and no Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Equity Interests or to register any shares of its Equity
Interests, and there are no agreements restricting the transfer of any shares of
such Borrower’s or such Subsidiary’s Equity Interests or restricting the ability
of any Subsidiary of any Borrower from making distributions, dividends or other
Restricted Payments to such Borrower.
Section 4.4. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Borrower of this Agreement and each of the other Loan
Documents and the Bank Product Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect, and except for filings required by applicable
securities laws and regulations, which filings have been made or will be made on
or prior to the date on which such filings are required to be made, (b) will not
violate any Requirements of Law applicable to each Borrower or any Subsidiary or
any judgment, order or ruling of any Governmental Authority, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding on each Borrower or any Subsidiary or any of its
assets or give rise to a right thereunder to require any payment to be made by
each Borrower or any Subsidiary and (d) will not result in the creation or
imposition of any Lien on any asset of any Borrower or any Subsidiary, except
Liens (if any) created under the Loan Documents.

 

64



--------------------------------------------------------------------------------



 



Section 4.5. Financial Statements. The Company has furnished to each Lender
(i) the audited consolidated balance sheet of the Company and its Subsidiaries
as of December 31, 2008 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, accompanied
by the opinion of Deloitte & Touche LLP and (ii) the unaudited financial
statements of the Company and its Subsidiaries as of June 30, 2009, consisting
of consolidated balance sheet and the related consolidated statements of income,
shareholders’ equity and cash flows for the six-month period ending on such
date. Such financial statements fairly present the consolidated financial
condition of the Company and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes. Since December 31, 2008, there have been no changes with respect to
the Company and its Subsidiaries which have had or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
Section 4.6. Liabilities, Litigation and Environmental Matters.
(a) As of the Restatement Date, except for liabilities incurred in the normal
course of business, no Borrower and no Subsidiary has any material (individually
or in the aggregate) liabilities, direct or contingent, except as disclosed or
referred to in the financial statements referred to in Section 4.5 or with
respect to the Obligations. As of the Restatement Date, except as described on
Schedule 4.6(a), there is no litigation, legal or administrative proceeding,
investigation, or other action of any nature pending or, to the knowledge of the
Borrowers, threatened against or affecting any Borrower or any Subsidiary or any
of their respective properties which could reasonably be expected to result in
any judgment against or liability of such Borrower or Subsidiary in excess of
$250,000 in the aggregate with respect to all Borrowers and their Subsidiaries,
or the loss of any certification or license material to the operation of such
Borrower’s or Subsidiary’s business. None of such litigation disclosed on
Schedules 4.6(a), individually or collectively, could reasonably be expected to
have a Material Adverse Effect. No litigation, investigation or proceeding of or
before any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrowers, threatened against any Borrower or any Subsidiary
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.
(b) Except for the matters set forth on Schedule 4.6(b), no Borrower and no
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability, except, in
the case of any of the foregoing, where such failure or actual or possible
liability, either singly or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------



 



Section 4.7. Compliance with Laws and Agreements. Each of the Borrowers and each
Subsidiary are in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon them or their properties, except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 4.8. Material Contracts. Schedule 4.8 contains a complete list, as of
the Restatement Date, of each Material Contract, true, correct and complete
copies of which have been delivered to the Administrative Agent. No Borrower and
no Subsidiary is in default under or with respect to any Material Contract to
which it is a party or by which it or any of its properties are bound. Except as
set forth on Schedule 4.8, none of the Material Contracts set forth on
Schedule 4.8 requires the consent of any Person to the granting of a Lien in
favor of the Administrative Agent on the rights of any Borrower thereunder.
Section 4.9. Investment Company Act, Etc. No Borrower and no Subsidiary is
(a) an “investment company” or is “controlled” by an “investment company”, as
such terms are defined in, or subject to regulation under, the Investment
Company Act of 1940, as amended or (b) otherwise subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from or registration or filing with, any Governmental Authority in connection
therewith.
Section 4.10. Taxes. Except as set forth on Schedule 4.10, all federal, state
and other tax returns of each Borrower and each Subsidiary required by law to be
filed have been duly filed, all such tax returns are true, complete and correct
in all material respects, and all federal, state, and other taxes (including
without limitation, all real estate and personal property, income, franchise,
transfer and gains taxes), all general or special assessments, and other
governmental charges or levies upon each Borrower and each Subsidiary and any of
their respective properties, income, profits, and assets, which are due and
payable, have been paid, except any payment of any of the foregoing which such
Borrower or such Subsidiary, as applicable, is currently contesting in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Borrower or such
Subsidiary, as the case may be. No adjustment relating to any tax returns has
been proposed formally or informally by any Governmental Authority and, to the
knowledge of each Borrower no basis exists for any such adjustment. The charges,
accruals, and reserves on the books of the Borrowers and their Subsidiaries in
respect of taxes are, in the reasonable judgment of the Borrowers, adequate.
Except as set forth on Schedule 4.10, no Borrower and no Subsidiary is subject
to audit for federal income tax for 2006 or any prior tax year, or has knowledge
of any pending audit, by the Internal Revenue Service or any other taxing
authority. Except as described in Schedule 4.10, no Borrower has executed or
filed with the Internal Revenue Service or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any taxes. Except as set forth on
Schedule 4.10, no Borrower and none of their respective predecessors are liable
for any taxes: (i) under any agreement (including any tax sharing agreements) or
(ii) to each Borrower’s knowledge, as a transferee. As of the Restatement Date,
no Borrower has agreed, or been requested, to make any adjustment under Code
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Materially Adverse Effect.

 

66



--------------------------------------------------------------------------------



 



Section 4.11. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. No Borrower and no Subsidiary is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock.”
Section 4.12. ERISA. Except as set forth on Schedule 4.12, no ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. Except as
set forth on Schedule 4.12, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan.
Section 4.13. Ownership of Property.
(a) Each Borrower and each Subsidiary has good title to, or valid leasehold
interests in, all of its real and tangible personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Company referred to in
Section 4.5 or purported to have been acquired by any Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of each Borrower and each Subsidiary are valid and subsisting and are
in full force in all material respects.
(b) Except as set forth on Schedule 4.13(b), each Borrower and each Subsidiary
owns, or is licensed, or otherwise has the right, to use, all patents,
trademarks, service marks, trade names, copyrights and other intellectual
property material to its business, and the use thereof by any Borrower or any
Subsidiary does not infringe in any material respect on the rights of any other
Person, except where the failure to have such rights, or any such infringement,
could not reasonably be expected to result in a Material Adverse Effect.
(c) Except as set forth on Schedule 4.13(c), the properties of each Borrower and
each Subsidiary are insured with financially sound and reputable insurance
companies which are not Affiliates of any Borrower, in such amounts with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrowers or any applicable Subsidiary operates.
Section 4.14. Disclosure. The Company has duly filed all reports required to be
filed with the Securities and Exchange Commission. None of the reports
(including without limitation all reports that the Company is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other information furnished by or on behalf of the Company to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading; provided,
that with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

67



--------------------------------------------------------------------------------



 



Section 4.15. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against any Borrower or any Subsidiary, or, to the
Borrowers’ knowledge, threatened against any Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against any Borrower or any of its Subsidiaries, or to the
Borrowers’ knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrowers or any Subsidiary pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of such Borrower or any such Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 4.16. Subsidiaries and Joint Ventures. Schedule 4.16 sets forth, for
each Person set forth thereon, a complete and accurate statement of (i) the
percentage ownership of each such Person by the applicable Borrower, (ii) the
state or other jurisdiction of incorporation or formation, as appropriate, of
each such Person, and the type of legal entity for each such Person, (iii) each
state in which each such Person is qualified to do business on the Restatement
Date and (iv) all of each such Person’s trade names, trade styles or doing
business forms which such Person has used or under which such Person has
transacted business during the five (5) year period immediately preceding the
Restatement Date. No Borrower and no Subsidiary is a partner or joint venturer
in any partnership or joint venture other than as expressly set described on
Schedule 4.16.
Section 4.17. Insolvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Loans under this Agreement, the Company
and its Subsidiaries, taken as a whole, will not be “insolvent” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
as amended from time to time, or be unable to pay their debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.
Section 4.18. OFAC. None of the Borrowers, or any Affiliate of the Borrowers
(i) is a Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned
Countries, or (iii) derives more than 15% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Loans hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country or for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
Section 4.19. Patriot Act. No Borrower nor any Subsidiary is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended or any enabling legislation or executive order relating thereto. No
Borrower nor any Subsidiary is in violation of (a) the Trading with the Enemy
Act, as amended, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Patriot Act.
No Borrower nor any Subsidiary (i) is a blocked person described in section 1 of
Executive Order 13224, signed by President George W. Bush on September 24, 2001
(a “Blocked Person”) or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

68



--------------------------------------------------------------------------------



 



Section 4.20. Real Property. All real property leased by each Borrower and each
Subsidiary as of the Restatement Date, and the name of the lessor of such real
property, is set forth in Schedule 4.20. The leases of each Borrower and each
Subsidiary are valid, enforceable and in full force and effect, and have not
been modified or amended, except as otherwise set forth in Schedule 4.20. The
Borrowers and their Subsidiaries are the sole holders of the lessee’s interests
under such leases, and have the right to pledge, mortgage, assign and sublet the
same except as set forth in Schedule 4.20. No Borrower or any Subsidiary has
made any pledge, mortgage, assignment or sublease of any of it rights under such
leases except pursuant to the Loan Documents and as set forth in Schedule 4.20
and, there is no default or condition which, with the passage of time or the
giving of notice, or both, would constitute a material default on the part of
any of the Borrowers or their Subsidiaries or, to the knowledge of the
Borrowers, any other party under such leases and the Borrowers and their
Subsidiaries have paid all rents and other charges due and payable under such
leases. A description of all Real Estate as of the Restatement Date is set forth
in Schedule 4.20. As of the Restatement Date, no Borrower and no Subsidiary
owns, leases or uses any real property other than as set forth on Schedule 4.20.
Each Borrower and each Subsidiary owns good and marketable fee simple title to
all of its Real Estate, and none of its respective Real Estate is subject to any
Liens, except Permitted Liens. No Borrower and no Subsidiary owns or holds, or
is obligated under or a party to, any option, right of first refusal or any
other contractual right to purchase, acquire, sell, assign or dispose of any
Real Estate or any real property leased by it.
Section 4.21. Security Interests. The security interests created by the Security
Agreement and the other Security Documents in favor of the Administrative Agent
for the benefit of the Lenders are legal, valid and enforceable security
interests in all right, title and interest of the Borrowers in the Collateral,
and the Administrative Agent, for the benefit of the Lenders, has a fully
perfected first lien on, and security interest in, all right, title and interest
in all of the collateral described therein (subject to Permitted Liens).
Section 4.22. Name of Borrowers. Except as set forth on Schedule 4.22, no
Borrower and no Subsidiary has changed its name within the preceding five
(5) years from the Restatement Date, nor has any Borrower or any Subsidiary
transacted business under any other name or trade name.
Section 4.23. Representations and Warranties Relating to Eligible Accounts. As
to each Account that is identified by a Borrower as an Eligible Account in the
most recent Borrowing Base Certificate submitted to the Administrative Agent by
the Administrative Borrower, to such Borrower’s knowledge, upon reasonable
inquiry, such Account is not ineligible as of the date of such Borrowing Base
Certificate by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts.

 

69



--------------------------------------------------------------------------------



 



Section 4.24. Representations and Warranties Relating to Eligible Inventory.
With respect to all Eligible Inventory, the Administrative Agent may rely upon
all statements, warranties, or representations made in any Borrowing Base
Certificate in determining the classification of such Inventory and in
determining which items of Inventory listed in such Borrowing Base Certificate
meet the requirements of eligibility
Section 4.25. No Fraudulent Conveyance. No Borrower has entered into this
Agreement or any other Loan Document with the actual intent to hinder, delay, or
defraud any creditor. The Borrowers have received reasonably equivalent value in
exchange for their respective obligations under the Loan Documents. Giving
effect to this Agreement and the Loans and other obligations hereunder, the fair
saleable value of the Borrowers’ assets exceeds and will, immediately following
the execution and delivery of this Agreement and the other Loan Documents,
exceed the Borrowers’ total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities. The fair
saleable value of the Borrowers’ assets is and will, immediately following the
execution and delivery of this Agreement and the other Loan Documents, be
greater than the Borrowers’ probable liabilities, including the maximum amount
of their contingent liabilities or its debts as such debts become absolute and
matured. The Borrowers’ assets do not and, immediately following the execution
and delivery of this Agreement and the other Loan Documents will not, constitute
unreasonably small capital to carry out their business as conducted or as
proposed to be conducted. The Borrowers do not intend to, and do not believe
that they will, incur debts and liabilities (including, without limitation,
contingent liabilities and other commitments) beyond their ability to pay such
debts as they mature (taking into account the timing and amounts to be payable
on or in respect of obligations of the Borrowers).
ARTICLE V
AFFIRMATIVE COVENANTS
Each Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation remains unpaid or outstanding:
Section 5.1. Financial Statements and Other Information. The Administrative
Borrower will deliver to the Administrative Agent and each Lender:
(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Company, a copy of the annual audited report for such Fiscal
Year for the Company and its Subsidiaries, containing a consolidated balance
sheet of the Company and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Company and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
Deloitte & Touche LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Company and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

70



--------------------------------------------------------------------------------



 



(b) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of the Company, an unaudited consolidated
balance sheet of the Company and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated statements of income and cash
flows of the Company and its Subsidiaries for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form (i) the figures for the corresponding quarter and the corresponding portion
of the Company’s previous Fiscal Year (ii) deviations from budgeted projections
previously delivered to the Administrative Agent for the corresponding quarter
and the corresponding portion of such Fiscal Year;
(c) as soon as available and in any event within 30 days after the end of each
month, an unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such month and the related unaudited consolidated
statements of income of the Company and its Subsidiaries for such month and the
then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding month and the corresponding
portion of the Company’s previous Fiscal Year;
(d) concurrently with the delivery of the financial statements referred to in
clauses (a), (b) and (c) above, a Compliance Certificate signed by the chief
financial officer or treasurer of the Company, (i) certifying as to whether
there exists a Default or Event of Default on the date of such certificate, and
if a Default or an Event of Default then exists, specifying the details thereof
and the action which the Borrowers have taken or propose to take with respect
thereto, (ii) setting forth in reasonable detail calculations demonstrating
compliance with the financial covenant set forth in Article VI (whether or not
such covenant is required to be tested at such time), and (iii) stating whether
any change in GAAP or the application thereof has occurred since the date of the
Company’s audited financial statements referred to in Section 4.5 and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; provided, however, that no action
shall be required by the Borrowers under this clause (iii) to the extent any
such change in GAAP or the application thereof does not affect or apply to the
Borrowers or their Subsidiaries, including the presentation by the Borrowers of
their financial statements;
(e) concurrently with the delivery of the financial statements referred to in
clause (a) above, a list of all sales or other dispositions of assets made
pursuant to Section 7.6(c) and Section 7.6(d) of this Agreement by the Company
and its Subsidiaries during the Fiscal Year most recently ended, including a
description of the type of replacement assets and amount and type of other
proceeds, if any, received from such sales or other dispositions;
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be;

 

71



--------------------------------------------------------------------------------



 



(g) no later than sixty (60) days after the end of each Fiscal Year, an annual
budget for the current Fiscal Year approved by the board of directors of the
Company including, without limitation, a four-quarter projected income
statement, balance sheet, statement of cash flows and availability forecast on a
quarter-by-quarter basis; and
(h) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Company or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
In the event that any financial statement delivered pursuant to Section 5.1(a)
or (b), any Borrowing Base Certificate or any Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or any Revolving Commitment
is in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Administrative Borrower shall immediately
deliver to the Administrative Agent a corrected Compliance Certificate or
Borrowing Base Certificate for such Applicable Period, (ii) the Applicable
Margin for such Applicable Period shall be determined in accordance with the
corrected Compliance Certificate or Borrowing Base Certificate, and (iii) the
Borrowers shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent to the Obligations in accordance with Section 2.11. This
Section 5.1 shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.12(c) and Article VIII hereof.
Any financial statements delivered pursuant to this Section 5.1 shall include
segment reporting in accordance with Statement of Financial Accounting Standards
131.
Section 5.2. Notices of Material Events. The Administrative Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:
(a) the occurrence of any Default or Event of Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrowers, affecting the Borrowers or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(c) the occurrence of any event or any other development by which any Borrower
or any Subsidiary (i) fails to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) becomes subject to any Environmental Liability,
(iii) receives notice of any claim with respect to any Environmental Liability,
or (iv) becomes aware of any basis for any Environmental Liability and in each
of the preceding clauses, which individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;
(d) except to the extent that the actions, facts or circumstances described in
Schedule 4.11 constitute or may result in an ERISA Event, the occurrence of any
ERISA Event that alone, or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Company and
its Subsidiaries in an aggregate amount exceeding $2,000,000;

 

72



--------------------------------------------------------------------------------



 



(e) the occurrence of any default or event of default, or the receipt by any
Borrower or any Subsidiary of any written notice of an alleged default or event
of default, with respect to any Material Indebtedness of a Borrower or any
Subsidiary;
(f) upon (and in any event within five (5) Business Days of) any Borrower’s
obtaining knowledge of the institution of, or a written threat of, any action,
suit, governmental investigation or arbitration proceeding against any Borrower
or any Subsidiary, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, could expose, in such Borrower’s reasonable
judgment, any Borrower or any Subsidiary to liability in an aggregate amount in
excess of $500,000; and
(g) any other development in the business or affairs of a Borrower or a
Subsidiary that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.3. Existence; Conduct of Business. Each Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to,
except as permitted by Section 7.3(a), preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto; provided, that nothing in this Section 5.3 shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3.
Section 5.4. Compliance with Laws, Etc. Each Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.5. Payment of Obligations. Each Borrower will, and will cause each of
its Subsidiaries to, pay and discharge all of its obligations and liabilities
(including without limitation all taxes, assessments and other government
charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the applicable Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or
(b) the failure to pay or discharge any such obligations or liabilities could
not reasonably be expected to result in a Material Adverse Effect.
Section 5.6. Books and Records. Each Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of Borrowers in conformity with GAAP.

 

73



--------------------------------------------------------------------------------



 



Section 5.7. Visitation, Inspection, Etc. Each Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, so long as the same does not unreasonably interfere with
the business of the Borrowers or any Subsidiary, to (a) visit and inspect its
properties, (b) examine its books and records and to make copies and take
extracts therefrom, (c) to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, and
(d) conduct appraisals, field examinations and audits of Accounts, Inventory,
other Property of the Borrowers and their Subsidiaries, all at such reasonable
times and as often as the Administrative Agent or any Lender may reasonably
request after reasonable prior notice to the Administrative Borrower; provided,
the Borrowers shall only be obligated to reimburse the Administrative Agent for
two Real Estate appraisals and two field audits in any twelve (12) month period;
provided, further, that (i) if a 20% Triggering Event occurs, then the Borrowers
shall be obligated to pay the Administrative Agent for three (3) field audits in
any twelve month period and (ii) if an Event of Default has occurred and is
continuing, then the Borrowers shall pay for as many field audits and real
estate appraisals that the Administrative Agent requests in its Permitted
Discretion; provided, further, if an Event of Default has occurred and is
continuing, no prior notice shall be required; and provided, further, that each
person obtaining any such information shall hold all such information in
accordance with, and subject to, the confidentiality provisions of
Section 10.11.
Section 5.8. Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted. Each Borrower will, and will cause each of its Subsidiaries
to, maintain insurance including, but not limited to, liability, property
insurance, commercial general liability, product liability, business
interruption, directors’ and officers’ liability, workers’
compensation/employer’s liability and fidelity coverage insurance, in such
amounts and against such risks as would be customary for companies in the same
industry and of comparable size as the Borrowers and their Subsidiaries from
financially sound and reputable insurance companies having and maintaining an
A.M. Best rating of “A+” or better and being in a size category of VI or larger
or otherwise acceptable to the Administrative Agent. In addition to the
foregoing, each Borrower further agrees to maintain and pay for insurance upon
all goods constituting Collateral wherever located, in storage or in transit in
vehicles, vessels or aircraft, including goods evidenced by documents, covering
casualty, hazard, commercial general liability and such other risks and in such
amounts as would be customary for companies in the same industry and of
comparable size as the Borrower, from financially sound and reputable insurance
companies having and maintaining an A.M. Best rating of “A+” or better and being
in a size category of VI or larger or otherwise acceptable to the Administrative
Agent to insure the interest of the Administrative Agent, the Issuing Bank and
the Lenders in such Collateral. All such property insurance policies shall name
the Administrative Agent as loss payee and all liability insurance policies
shall name the Administrative Agent as additional insured. Each Borrower shall
deliver the original certificates of insurance evidencing that the required
insurance is in force together with satisfactory lender’s loss payable and
additional insured, as applicable, endorsements. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
thirty (30) days’ prior written notice to the Administrative Agent in the event
of cancellation or modification of the policy for any reason whatsoever and a
clause that the interest of the Administrative Agent shall not be impaired or
invalidated by any act or neglect of any Borrower or owner of the Collateral nor
by the occupation of the premises for purposes more hazardous than are permitted
by said policy. If any Borrower fails to provide and pay for such insurance, the
Administrative Agent may, at the Borrowers’ expense, procure the same, but shall
not be required to do so. Each Borrower agrees to deliver to the Administrative
Agent, promptly as rendered, true copies of all material reports made in any
reporting forms to insurance companies, and such other reports made to insurance
companies as the Administrative Agent may request from time to time.

 

74



--------------------------------------------------------------------------------



 



Section 5.9. Use of Proceeds and Letters of Credit. The Borrowers will use the
proceeds of all Loans to finance working capital needs, Capital Expenditures,
acquisitions permitted pursuant to Section 7.4 and for other general corporate
purposes of the Borrowers and their Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that would
violate any rule or regulation of the Board of Governors of the Federal Reserve
System, including Regulations T, U or X. All Letters of Credit will be used for
general corporate purposes.
Section 5.10. Further Assurances. Each Borrower will, and will cause each
Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions which may be required under any
applicable law, or which the Administrative Agent or any Lender may reasonably
request, to effectuate the transactions contemplated by the Loan Documents.
Without in any way limiting the foregoing, upon receipt of an affidavit of an
officer of the Administrative Agent or any Lender as to the loss, theft,
destruction or mutilation of the Notes, any Mortgage relating to Real Estate or
any of the other Loan Documents which is not of public record, and, in the case
of any such mutilation, upon surrender and cancellation of such Notes, Mortgages
relating to Real Estate or such other Loan Document, the Borrowers will issue,
in lieu thereof, a replacement thereof, dated the date of the original Notes,
any Mortgage relating to Real Estate or such other Loan Document, as applicable,
in the same principal amount thereof and otherwise of like tenor.
Section 5.11. Lien Perfection. Each Borrower agrees to take such action as may
be requested by the Administrative Agent to perfect or continue the perfection
of the Administrative Agent’s (on behalf of, and for the benefit of, the
Lenders) security interest in the Collateral in accordance with the Security
Agreement. Each Borrower hereby authorizes the Administrative Agent to file any
such financing statement on such Borrower’s behalf describing the Collateral as
“all assets of the debtor” or “all personal property of the debtor.”
Section 5.12. Location of Collateral. All Collateral, other than In-Transit
Inventory and Inventory sold in the ordinary course of business, will at all
times be kept by the Borrowers at one or more of the business locations of the
Borrowers set forth in Schedule 5.12. The Inventory shall not, without the prior
written approval of the Administrative Agent, be moved from the locations set
forth on Schedule 5.12 except as permitted in the immediately preceding sentence
and prior to an Event of Default, (a) sales or other dispositions of assets
permitted pursuant to Section 7.6 and (b) the storage of Inventory at locations
within the continental US other than those specified in the first sentence of
this Section 5.12 if (i) the Administrative Borrower gives the Administrative
Agent written notice of the new storage location at least thirty (30) days prior
to storing Inventory at such location, (ii) the Lenders’ security interest in
such Inventory is and continues to be a duly perfected, first priority Lien
thereon, (iii) neither any Borrower’s nor the Administrative Agent’s right of
entry upon the premises where such Inventory is stored or its right to remove
the Inventory therefrom, is in any way restricted, (iv) either (A) the owner of
such premises, and any bailee, warehouseman or similar party that will be in
possession of such Inventory, shall have executed and delivered to the
Administrative Agent a Collateral Access Agreement or (B) the Administrative
Agent shall have established a Rent Reserve, in each case, to the extent such
Person has a statutory priming Lien with respect to the Inventory at such
location, and (v) all negotiable documents and receipts in respect of any
Collateral maintained at such premises are promptly delivered to the
Administrative Agent and any non-negotiable documents and receipts in respect of
any Collateral maintained at such premises are issued to the Administrative
Agent and promptly delivered to the Administrative Agent.

 

75



--------------------------------------------------------------------------------



 



Section 5.13. Protection of Collateral. All insurance expenses and expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral (including, without limitation, all rent payable by any Borrower
to any landlord of any premises where any of the Collateral may be located), and
any and all excise, property, sales, and use taxes imposed by any state,
federal, or local authority on any of the Collateral or in respect of the sale
thereof, shall be borne and paid by the Borrowers. If the Borrowers fail to
promptly pay any portion thereof when due, the Lenders may, at their option, but
shall not be required to, make a Base Rate Loan for such purpose and pay the
same directly to the appropriate Person. The Borrowers agree to reimburse the
Lenders promptly therefor with interest accruing thereon daily at the Default
Rate provided in this Agreement. All sums so paid or incurred by the Lenders for
any of the foregoing and all reasonable costs and expenses (including attorneys’
fees, legal expenses, and court costs) which the Lenders may incur in enforcing
or protecting the Lien on or rights and interest in the Collateral or any of
their rights or remedies under this or any other agreement between the parties
hereto or in respect of any of the transactions to be had hereunder until paid
by the Borrowers to the Lenders with interest at the Default Rate, shall be
considered Obligations owing by the Borrowers to the Lenders hereunder. Such
Obligations shall be secured by all Collateral and by any and all other
collateral, security, assets, reserves, or funds of the Borrowers in or coming
into the hands or inuring to the benefit of the Lenders. Neither the
Administrative Agent nor the Lenders shall be liable or responsible in any way
for the safekeeping of any of the Collateral or for any loss or damage thereto
(except for reasonable care in the custody thereof while any Collateral is in
the Lenders’ actual possession) or for any diminution in the value thereof, or
for any act or default of any warehouseman, carrier, forwarding agency, or other
person whomsoever, but the same shall be at the Borrowers’ sole risk.
Section 5.14. Assignments and Records of Accounts. If so requested by the
Administrative Agent following an Event of Default, each Borrower shall execute
and deliver to the Administrative Agent, for the benefit of the Lenders, formal
written assignments of all of the Accounts daily, which shall include all
Accounts that have been created since the date of the last assignment, together
with copies of invoices or invoice registers related thereto. Each Borrower
shall keep accurate and complete records of the Accounts and all payments and
collections thereon.

 

76



--------------------------------------------------------------------------------



 



Section 5.15. Administration of Accounts.
(a) The Administrative Agent retains the right after the occurrence and during
the continuance of an Event of Default to notify the Account Debtors that the
Accounts have been assigned to the Administrative Agent, for the benefit of the
Lenders, and to collect the Accounts directly in its own name and to charge the
collection costs and expenses, including attorneys’ fees, to the Borrowers. The
Administrative Agent has no duty to protect, insure, collect or realize upon the
Accounts or preserve rights in them. Each Borrower irrevocably makes,
constitutes and appoints the Administrative Agent as such Borrower’s true and
lawful attorney and agent-in-fact to endorse such Borrower’s name on any checks,
notes, drafts or other payments relating to, the Accounts which come into the
Administrative Agent’s possession or under the Administrative Agent’s control as
a result of its taking any of the foregoing actions. Additionally, the
Administrative Agent, for the benefit of the Lenders, shall have the right to
collect and settle or adjust all disputes and claims directly with the Account
Debtor and to compromise the amount or extend the time for payment of the
Accounts upon such terms and conditions as the Administrative Agent may deem
advisable, and to charge the deficiencies, reasonable costs and expenses
thereof, including attorney’s fees, to the Borrowers.
(b) If an Account includes a charge for any tax payable to any governmental
taxing authority, the Administrative Agent on behalf of the Lenders is
authorized, in its sole discretion, to pay the amount thereof to the proper
taxing authority for the account of the applicable Borrower and to make a Base
Rate Advance to the Borrowers to pay therefor. The Borrowers shall notify the
Administrative Agent if any Account includes any tax due to any governmental
taxing authority and, in the absence of such notice, the Administrative Agent
shall have the right to retain the full proceeds of the Account and shall not be
liable for any taxes to any governmental taxing authority that may be due by any
Borrower by reason of the sale and delivery creating the Account.
(c) Whether or not a Default has occurred, any of the Administrative Agent’s
officers, employees or agents shall have the right, at any time or times
hereafter, in the name of the Lenders, or any designee of the Lenders or the
Borrowers, to verify the validity, amount or other matter relating to any
Accounts by mail, telephone, electronic mail, facsimilie or otherwise. The
Borrowers shall cooperate fully with the Administrative Agent and the Lenders in
an effort to facilitate and promptly conclude any such verification process.
Section 5.16. The Blocked Accounts.
(a) Each Collateral Related Account owned or maintained by the Borrowers shall
be maintained at a bank or financial institution which is reasonably acceptable
to the Administrative Agent (each such bank, a “Cash Management Bank”). As of
the Restatement Date, each deposit account and securities account of the
Borrowers are listed on Schedule 5.16 and such schedule designates which
accounts are Collateral Related Accounts. Each Collateral Related Account
maintained by any Borrower shall be subject to a control agreement and lockbox
agreements as the Administrative Agent may reasonably require (a “Blocked
Account Agreement”), each in form and substance reasonably satisfactory to the
Administrative Agent and such bank or financial institution (each such account,
a “Blocked Account”). Each such Blocked Account Agreement shall provide, among
other things, that from and after the Restatement Date, the relevant Cash
Management Bank, agrees, from and after the receipt of a notice (an “Activation
Notice”) from the Administrative Agent (which Activation Notice shall (unless
otherwise directed by the Required Lenders) be given by the Administrative Agent
at any time at which (i) an Event of Default has occurred and is continuing or
(ii) after October 15, 2009, a 20% Triggering Event has occurred for three
(3) consecutive Business Days (the foregoing being referred to herein as an
“Activation Event”)), to forward immediately all amounts in each Collateral
Related Account, as the case may be to the Administrative Agent per its
instructions and to commence the process of daily sweeps from such account to
the Administrative Agent; provided, however, that after an Activation Event has
occurred, if Excess Availability on each day during any period of forty-five
(45) consecutive calendar days is greater than the lesser of (A) $30,000,000 or
(B) twenty percent (20%) of the Aggregate Revolving Commitments, the
Administrative Agent shall terminate the Activation Notice previously given;
provided, further, that in the event that an Activation Event occurs more than
twice in any twelve-month period, the Administrative Agent shall not thereafter
be permitted to terminate any Activation Notices previously given and such
Activation Event shall at all times thereafter continue to exist.

 

77



--------------------------------------------------------------------------------



 



(b) In the event that any Borrower shall at any time receive any remittances of
any of the foregoing directly or shall receive any other funds representing
proceeds of the Collateral, such Borrower shall hold the same as trustee for the
Administrative Agent, shall segregate such remittances from its other assets,
and shall promptly deposit the same into a Blocked Account.
Section 5.17. Formation of Subsidiaries. At the time of the formation of any
direct or indirect Domestic Subsidiary of any Borrower after the Restatement
Date or the acquisition of any direct or indirect Domestic Subsidiary of any
Borrower after the Restatement Date, the Borrowers, as appropriate, shall
(a) cause such Subsidiary to provide to the Administrative Agent, for the
benefit of the Lenders, a joinder and supplement to this Agreement substantially
in the form of Exhibit E (each, a “Joinder to Credit Agreement”), pursuant to
which such Subsidiary shall agree to join as a Borrower under this Agreement, a
supplement to the Security Agreement, and such other security documents,
together with appropriate Uniform Commercial Code financing statements, all in
form and substance reasonably satisfactory to the Administrative Agent and (b) 
provide to the Administrative Agent, for the benefit of the Lenders, all other
documentation, including one or more opinions of counsel satisfactory to the
Administrative Agent, which in its reasonable opinion is appropriate with
respect to such formation or acquisition and the execution and delivery of the
applicable documentation referred to above. Nothing in this Section 5.17 shall
authorize any Borrower or any Subsidiary of a Borrower to form or acquire any
Subsidiary absent express authorization to so form or acquire such Subsidiary
pursuant to Article 7. Any document, agreement or instrument executed or issued
pursuant to this Section 5.17 shall be a “Loan Document” for purposes of this
Agreement.
Section 5.18. Borrowing Base Certificates.
(a) Commencing on and after October 15, 2009, within three (3) Business Days
after the end of each fiscal week following the date on which a 20% Triggering
Event has occurred, then prior to 2:00 p.m. the Administrative Borrower shall
deliver to the Administrative Agent, (A) a Borrowing Base Certificate as of the
close of business on the last day of the immediately preceding fiscal week,
which shall be in such form as shall be satisfactory to the Administrative
Agent, including (without limitation) a roll-forward of all origination and
collection activity for Accounts, (B) an Inventory status report (C) a
categorical breakdown of all Inventory and Accounts, (D) an aging of all
Accounts as of such date and (E) account statements with respect to each
Collateral Related Account, in each case in form and substance satisfactory to
the Administrative Agent, together with such other reports and supporting
documentation as the Administrative Agent may reasonably request regarding the
calculation of the Borrowing Base; provided that, thereafter, if Excess
Availability on each day during any period of forty-five (45) consecutive
calendar days is greater than the lesser of (A) $30,000,000 or (B) twenty
percent (20%) of the Aggregate Revolving Commitments, Borrowing Base
Certificates shall no longer be required to be delivered on a weekly basis until
the occurrence of the next 20% Triggering Event.

 

78



--------------------------------------------------------------------------------



 



(b) Within (i) fifteen (15) days after the end of each fiscal month, the
Administrative Borrower shall deliver to the Administrative Agent, (A) a
Borrowing Base Certificate as of the last day of the prior fiscal month, which
shall be in such form as shall be satisfactory to the Administrative Agent,
including (without limitation) a roll-forward of all origination and collection
activity for Accounts, (B) an Inventory status report, (C) a categorical
breakdown of all Inventory and Accounts, (D) an aging of all Accounts as of such
date and (E) account statements with respect to each Collateral Related Account,
in each case in form and substance satisfactory to the Administrative Agent,
together with such other reports and supporting documentation as the
Administrative Agent may reasonably request regarding the calculation of the
Borrowing Base; provided, however, so long as there are no outstanding Loans or
Letters of Credit as of such date of determination, the Borrowers shall only be
required to deliver the Borrowing Base Certificate without such supporting
documentation.
Section 5.19. Estoppel Certificates.
(a) After request by the Administrative Agent, the Borrowers shall, within
fifteen (15) days of such request, furnish the Administrative Agent for the
benefit of Lenders or any proposed assignee or any Lender with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Notes, (ii) the unpaid principal amount of the Notes, (iii) the rate of
interest of the Notes, (iv) the terms of payment and maturity date of the Notes,
(v) the date installments of interest and/or principal were last paid,
(vi) that, except as provided in such statement, no Event of Default exists,
(vii) that this Agreement, the Notes, the Mortgages on any Real Estate and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) whether
any offsets or defenses exist against the obligations secured hereby and, if any
are alleged to exist, a detailed description thereof and (ix) as to any other
matters reasonably requested by the Administrative Agent and reasonably related
to the obligations created and evidenced by this Agreement, the Loan Documents,
the Mortgages or the applicable Real Estate.
(b) The Borrowers shall use their commercially reasonable best efforts to
deliver to the Administrative Agent for the benefit of the Lenders, promptly
upon request of the Administrative Agent, duly executed estoppel certificates
from any one or more Tenants (as defined in the applicable Mortgage relating to
Real Estate) attesting to such facts regarding any Lease as the Administrative
Agent may require, including, but not limited to, attestations that each such
Lease covered thereby is in full force and effect with no defaults thereunder on
the part of any party, that none of the Rents have been paid more than one month
in advance, except as security, and that the lessee claims no defense or offset
against the full and timely performance of its obligations under the Lease.
(c) The Borrowers shall deliver to the Administrative Agent for the benefit of
the Lenders upon request, estoppel certificates from each party under the
Property Documents (as defined in the applicable Mortgage relating to Real
Estate) in form and substance reasonably acceptable to Mortgagee.

 

79



--------------------------------------------------------------------------------



 



ARTICLE VI
FINANCIAL COVENANT
Each Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation remains unpaid or outstanding:
Section 6.1. Fixed Charge Coverage Ratio. If at any time Excess Availability is
less than the Financial Covenant Threshold Amount (a “Financial Covenant Trigger
Event”), the Borrowers shall have and maintain a Fixed Charge Coverage Ratio of
at least 1.10 to 1.00 as of the last day of the immediately preceding fiscal
month end for which financial statements have been delivered and as of each
subsequent fiscal month end thereafter; provided that (a) a breach of such
covenant when so tested shall not be cured by a subsequent increase of Excess
Availability above the Financial Covenant Threshold Amount and (b) such
requirement to maintain a Fixed Charge Coverage Ratio of at least 1.10 to 1.00
shall no longer apply for subsequent periods if Excess Availability on each day
during any period of forty-five (45) consecutive calendar days commencing after
the date of such Financial Covenant Trigger Event is greater than or equal to
the Financial Covenant Threshold Amount, after which time the requirement to
comply with the Fixed Charge Coverage Ratio shall not apply unless a subsequent
Financial Covenant Trigger Event occurs.
ARTICLE VII
NEGATIVE COVENANTS
Each Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation remains outstanding:
Section 7.1. Indebtedness and Preferred Equity. The Borrowers will not, and will
not permit any of their Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
(a) Indebtedness created pursuant to the Loan Documents;
(b) Indebtedness of the Company and its Subsidiaries existing on the date hereof
and set forth on Schedule 7.1 and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

 

80



--------------------------------------------------------------------------------



 



(c) Indebtedness of the Borrowers or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided, further,
that the aggregate principal amount of such Indebtedness does not exceed
$10,000,000 at any time outstanding;
(d) Unsecured Indebtedness of a Borrower owing to another Borrower;
(e) Indebtedness in respect of Hedging Obligations permitted by Section 7.10 and
Bank Products;
(f) Indebtedness secured by Liens permitted pursuant to Section 7.2(d); and
(g) other unsecured Indebtedness of the Borrowers in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding; provided, no such
Indebtedness under this clause (g) shall have a maturity date earlier than the
date occurring six (6) calendar months after the Revolving Commitment
Termination Date.
The Borrowers will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by a Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.
Section 7.2. Liens. The Borrowers will not, and will not permit any of their
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired or, except:
(a) Permitted Liens;
(b) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
(c) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) and (b) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and

 

81



--------------------------------------------------------------------------------



 



(d) Liens on Real Estate not constituting Collateral; provided, that (i) the
aggregate principal amount of Indebtedness secured by such Liens under this
clause (d) shall not exceed $30,000,000 at any time outstanding and (ii) such
Liens shall not encumber any Property of the Borrowers other than the Real
Estate (including improvements thereon) subject to such Lien.
Section 7.3. Fundamental Changes.
(a) The Borrowers will not, and will not permit any of their Subsidiaries to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto on a pro
forma basis, no Default or Event of Default shall have occurred and be
continuing (i) any Borrower may merge with another Borrower; provided, that, in
the case of a merger involving the Company, the Company shall be the survivor of
any such merger, (ii) any Borrower (other than the Company) and any Non-Borrower
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to a Borrower and (iv) any Borrower (other than
the Company) and any Non-Borrower Subsidiary may liquidate or dissolve in
accordance with applicable law if the Administrative Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and its Subsidiaries and will not adversely affect the Borrowers’
ability to perform their obligations under this Agreement.
(b) The Borrowers will not, and will not permit any of their Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrowers and their Subsidiaries on the date hereof and businesses reasonably
related thereto.
Section 7.4. Investments, Loans, Etc.. The Borrowers will not, and will not
permit any of their Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any Equity Interests, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make any loans or advances to, or make any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person that
constitute a business unit or division of such another Person, or purchase or
acquire all or substantially all of the assets of another Person, or create or
form any Subsidiary (all of the foregoing being collectively called
“Investments”), provided, that: (a) the Borrowers and their Subsidiaries may
make and hold Permitted Investments, and (b) the Borrowers and their
Subsidiaries may make other Investments so long as (i) no Default has occurred
and is continuing or would result from the making of such Investment and
(ii) the Administrative Borrower delivers to the Administrative Agent a
certificate, together with supporting documents in form and substance
satisfactory to the Administrative Agent, executed by a Responsible Officer
certifying that as of such date of such proposed Investment (A) no 20%
Triggering Event is projected to occur at any time during the twelve (12) month
period immediately following such Investment, (B) the Borrowers are projected to
have and maintain a Fixed Charge

 

82



--------------------------------------------------------------------------------



 



Coverage Ratio of at least 1.10:1.00 at all times during the twelve (12) month
period immediately following such Investment and (C) the amount of all
Investments made by the Borrowers and their Subsidiaries pursuant to this
subclause (b) shall not exceed $10,000,000 in the aggregate for the period of
four consecutive Fiscal Quarters most recently ended; provided, further, that,
in addition to the foregoing conditions of this Section, if Consolidated EBITDA
for the period of four consecutive Fiscal Quarters most recently ended
(excluding from Consolidated EBITDA any amounts attributable to an Investments
consummated during such period) equals or exceeds $75,000,000, the maximum
amount of Investments permitted pursuant to this subclause (b) will be increased
to $20,000,000 in the aggregate for the period of four consecutive Fiscal
Quarters most recently ended; provided, further, that the aggregate amount of
Investments made by the Borrowers pursuant to this subclause (b) during the term
of this Agreement shall not exceed $50,000,000. Notwithstanding any other
provision contained herein to the contrary, (x) the Borrowers and their
Subsidiaries may make Investments not otherwise permitted under this Section in
an aggregate amount not to exceed $2,000,000 in any Fiscal Year so long as
(i) no Default has occurred and is continuing or would result from the making of
such Investment and (ii) the Administrative Borrower delivers to the
Administrative Agent a certificate, together with supporting documents in form
and substance satisfactory to the Administrative Agent, executed by a
Responsible Officer certifying that, as of such date of such proposed
Investment, no 20% Triggering Event is projected to occur at any time during the
twelve (12) month period immediately following such Investment and (y) the
Borrowers shall not make any Investments after the Restatement Date in any of
the Non-Borrower Subsidiaries; provided, the Borrowers shall be permitted to
make Investments after the Restatement Date in Longview Holdings in an amount
not to exceed $325,000.
Section 7.5. Restricted Payments. The Borrowers will not, and will not permit
their Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend (other than dividends payable by a Borrower solely in
shares of any class of its common stock) on any class of its Equity Interests,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, or other acquisition
of, any Equity Interests of the Borrowers or any Subsidiary or any options,
warrants, or other rights to purchase such Equity Interests, whether now or
hereafter outstanding (each, a “Restricted Payment”); provided, that: (a) the
Borrowers (other than the Company) and their Subsidiaries may in any event
declare and pay cash and other dividends (i) to another Borrower, or (ii) to the
Company and (b) the Borrowers may make Restricted Payments after the Restatement
Date so long as: (i) before and after giving effect to such Restricted Payment,
no Default has occurred and is continuing or would result from the making of
such Restricted Payment and (ii) the Administrative Borrower delivers to the
Administrative Agent a certificate, together with supporting documents in form
and substance satisfactory to the Administrative Agent, executed by a
Responsible Officer certifying that as of such date of such proposed Restricted
Payment and after giving effect thereto (A) no 20% Triggering Event is projected
to occur at any time during the twelve (12) month period immediately following
such Restricted Payment, (B) the Borrowers are projected to have and maintain a
Fixed Charge Coverage Ratio of at least 1.10:1.00 at all times during the twelve
(12) month period immediately following such Restricted Payment and (C) the
amount of all Restricted Payments made by the Borrowers and their Subsidiaries
pursuant to this subclause (b) shall not exceed $10,000,000 in the aggregate for
the period of four consecutive Fiscal Quarters most recently ended; provided,
further, that, in addition to the foregoing conditions of this Section, if
Consolidated EBITDA for the period of four consecutive Fiscal Quarters most
recently ended (excluding from Consolidated EBITDA any amounts attributable to
an Investments consummated during such period) equals or exceeds $75,000,000,
the maximum amount of

 

83



--------------------------------------------------------------------------------



 



Restricted Payments permitted pursuant to this subclause (b) will be increased
to $20,000,000 in the aggregate for the period of four consecutive Fiscal
Quarters most recently ended; provided, further, that the aggregate amount of
Restricted Payments made by the Borrowers pursuant to this subclause (b) during
the term of this Agreement shall not exceed $50,000,000. Notwithstanding any
other provision contained herein to the contrary, (x) the Borrowers and their
Subsidiaries may make Restricted Payments not otherwise permitted under this
Section in an aggregate amount not to exceed $2,000,000 in any Fiscal Year so
long as (i) no Default has occurred and is continuing or would result from the
making of such Restricted Payment and (ii) the Administrative Borrower delivers
to the Administrative Agent a certificate, together with supporting documents in
form and substance satisfactory to the Administrative Agent, executed by a
Responsible Officer certifying that, as of such date of such proposed Restricted
Payment, no 20% Triggering Event is projected to occur at any time during the
twelve (12) month period immediately following such Restricted Payment and
(y) the Borrowers shall not make any Restricted Payments after the Restatement
Date to any of the Non-Borrower Subsidiaries.
Section 7.6. Sale of Assets. The Borrowers will not, and will not permit any of
their Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary of the Company, issue or
sell any shares of such Subsidiary’s Equity Interests to any Person other than
the Company or any wholly-owned Subsidiary of the Company (or to qualify
directors if required by applicable law), except:
(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;
(b) the sale of Inventory and Permitted Investments in the ordinary course of
business;
(c) so long as no Default or Event of Default then exists or would result
therefrom and the Borrowers comply with Section 2.11(b), the sale or other
disposition of assets (x) in an amount not to exceed $5,000,000 in the case of
any individual sale or disposition or series of related sales or dispositions
and (y) in an amount not to exceed $10,000,000 in the aggregate, when taken
together with all other such asset sales or dispositions (other than as
described in clauses (a) and (b) immediately above) in any Fiscal Year;
(d) so long as no Default or Event of Default then exists or would result
therefrom and the Borrowers comply with Section 2.11(b), the sale or other
disposition of assets in connection with Sale/Leaseback Transactions permitted
under Section 7.9;
(e) any Borrower may grant leases or subleases to other Persons of excess office
or other space so long as such lease or sublease (x) does not materially
interfere with the conduct of the business of any Borrower and (y) is on fair
and reasonable terms and conditions; and
(f) so long as (x) no Default or Event of Default then exists or would result
therefrom, (y) the consideration for such sale is paid solely in cash at the
time of such sale and (z) the Borrowers comply with Section 2.11(b), Scripps
Howard Publishing, Inc. may sell the Real Estate located at 1075 Central Avenue,
Naples, Florida 34102 for fair market value as determined by the board of
directors of the Company.

 

84



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary, no Borrower may convey, sell, lease,
assign, transfer or otherwise dispose of, any of its assets, business or
property, to any Non-Borrower Subsidiary.
Section 7.7. Transactions with Affiliates. The Borrowers will not, and will not
permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of their
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to such Borrower or such Subsidiary than could
be obtained on a comparable arm’s-length basis from unrelated third parties and
(b) any Restricted Payment permitted by Section 7.5; provided, however, this
Section 7.7 shall not be deemed to prohibit any of the transactions or
relationships with Affiliates contemplated by the agreements listed on
Schedule 7.7 attached hereto.
Section 7.8. Restrictive Agreements. The Borrowers will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of any Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Equity Interests, to make or repay loans or advances to the
Borrowers or any other Subsidiary, to Guarantee Indebtedness of the Borrowers or
any other Subsidiary or to transfer any of its property or assets to the
Borrowers or any Subsidiary of the Borrowers; provided, that (i) the foregoing
shall not apply to prohibitions, restrictions and conditions imposed by law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary prohibitions, restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
prohibitions, restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
prohibitions, restrictions and conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such prohibitions,
restrictions and conditions apply only to the property or assets securing such
Indebtedness, and (iv) clause (a) shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
Section 7.9. Sale and Leaseback Transactions. The Borrowers will not, and will
not permit any of their Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any Property used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such Property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (each, a
“Sale/Leaseback Transaction”), unless at the time such Sale/Leaseback
Transaction is entered into no Default or Event of Default has occurred and is
continuing and the Borrowers comply with Section 2.11(b).

 

85



--------------------------------------------------------------------------------



 



Section 7.10. Hedging Transactions. The Borrowers will not, and will not permit
any of their Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which any Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrowers acknowledge that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which any Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.
Section 7.11. Guaranties. No Borrower will, or will permit any Subsidiary, at
any time to Guarantee, or enter into or assume any Guarantee, or be obligated
with respect to, or permit to be outstanding, any Guarantee, other than (a) as
permitted by Section 7.1(d), (b) Guarantees by a Borrower of obligations under
agreements of any other Borrower entered into in connection with the acquisition
of services, supplies, and equipment in the ordinary course of business of such
Borrower, (c) endorsements of instruments in the ordinary course of business and
(d) Guarantees existing on the Restatement Date and disclosed on Schedule 7.11.
Section 7.12. Accounting Changes. The Borrowers will not, and will not permit
any of their Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of a Borrower or of any of its Subsidiaries, except to change the
fiscal year to conform its fiscal year to that of the Company.
Section 7.13. Government Regulation. The Borrowers will not, and will not permit
any of their Subsidiaries to (a) be or become subject at any time to any law,
regulation, or list of any Government Authority of the United States (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Lenders or the Administrative Agent from making any
advance or extension of credit to the Borrowers or from otherwise conducting
business with the Borrowers, or (b) fail to provide documentary and other
evidence of the identity of the Borrowers or their Subsidiaries as may be
requested by the Lenders or the Administrative Agent at any time to enable the
Lenders or the Administrative Agent to verify the identity of the Borrowers or
their Subsidiaries or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the Patriot Act.
Section 7.14. ERISA Liability. No Borrower shall fail to meet all of the
applicable minimum funding requirements of ERISA and the Code, without regard to
any waivers thereof, and, to the extent that the assets of any of their Plans
would be less (by $1,000,000 or more) than an amount sufficient to maintain an
Adjusted Funding Target Percentage (as defined under Code Section 436(j)(2) of
at least 80%, the Borrowers shall make the contributions necessary, by the
applicable due dates for making contributions for the Plan Year of any such
Plans (all as defined in Code Section 430) (based on the Borrowers’ current
actuarial assumptions) to attain an Adjusted Funding Target Percentage of at
least 80%. No Borrower shall, or shall cause or permit any ERISA Affiliate to,
(a) cause or permit to occur any event that could result in the imposition of a
Lien under Section 412 of the Code or Section 302 or 4068 of ERISA, or (b) cause
or permit to occur an ERISA Event to the extent such ERISA Event could
reasonably be expected to have a Materially Adverse Effect.

 

86



--------------------------------------------------------------------------------



 



Section 7.15. Waivers and Amendments. No Borrower shall, or shall permit any
Subsidiary to (a) enter into any amendment of, or agree to or accept any waiver
with respect to, its Organizational Documents which would adversely affect the
rights of such Borrower or such Subsidiary, as applicable, or the Lenders, or
(b) permit any Material Contract to be cancelled or terminated prior to its
stated maturity if such cancellation or termination would reasonably be likely
to result in a Material Adverse Effect
Section 7.16. Bank Accounts. Without in any way limiting the requirements of
Section 5.16, the Borrowers will not, and will not permit any Subsidiary to,
directly or indirectly, open, maintain or otherwise have any checking, savings,
deposit, securities or other accounts at any lender or other financial
institution where cash or cash equivalents are or may be deposited or maintained
with any Person, other than (x) Collateral Related Accounts subject to Blocked
Account Agreements in accordance with Section 5.16 and (y) the Excluded
Accounts; provided that the Borrowers may open and maintain petty cash accounts,
trust accounts, payroll accounts and employee benefit accounts so long as the
cash and cash equivalents held or maintained in such petty cash accounts, trust
accounts, payroll accounts and employee benefit accounts does not at any time
exceed (i) $100,000 in any single such account and (ii) $1,000,000 in the
aggregate for all such accounts; provided, further, that the cash and/or cash
equivalents deposited or maintained in the Excluded Accounts shall not at any
time exceed $5,000,000 in the aggregate.
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:
(a) the Borrowers shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or
(c) any representation or warranty made or deemed made by or on behalf of the
Borrowers in or in connection with this Agreement, any other Loan Document
(including the Schedules attached to any of the foregoing) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by the Borrowers or any representative of the Borrowers pursuant to
or in connection with this Agreement or any other Loan Document shall prove to
be incorrect in any material respect when made or deemed made or submitted; or
(d) a Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, Section 5.2, Section 5.3, Section 5.5, Section 5.7,
Section 5.8, Section 5.9, Section 5.11, Section 5.13, Section 5.16, Section 5.17
and Section 5.18 (with respect to a Borrower’s existence) or Articles VI or VII;
or

 

87



--------------------------------------------------------------------------------



 



(e) a Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of such
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Administrative Borrower by the Administrative Agent or any Lender;
or
(f) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, in the reasonable
judgment of the Administrative Agent (i) any provision of any Loan Document
shall, at any time after the delivery of such Loan Document, fail to be valid
and binding on, or enforceable against, any Borrower party thereto, (ii) any
Borrower shall seek to terminate any Loan Document, including, without
limitation, any Security Document, (iii) any Loan Document purporting to grant a
Lien to secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create or maintain a valid and enforceable Lien on the
Collateral purported to be covered thereby or such Lien shall fail or cease to
be a perfected Lien with the priority required in the relevant Loan Document
with respect to the Collateral or (iv) any Borrower shall state in writing that
any of the events described in clauses (i), (ii) or (iii) above shall have
occurred; or
(g) any Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
(h) any Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for any
such Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

88



--------------------------------------------------------------------------------



 



(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for any
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
(j) any Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or
(k) any Borrower or any Subsidiary shall receive or have been issued notice of
the termination for default or the actual termination for default of any
Material Contract; or
(l) except to the extent that the actions, facts or circumstances described in
Schedule 4.12 constitute or may result in an ERISA Event, an ERISA Event shall
have occurred that, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrowers
or their Subsidiaries in an aggregate amount exceeding $5,000,000; or
(m) any judgment or order for the payment of money in excess of $2,500,000 in
the aggregate shall be rendered against any Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
(n) any non-monetary judgment or order shall be rendered against any Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(o) a Change in Control shall occur or exist; or
(p) (i) any Borrower shall be enjoined, restrained or in any way prevented by
the order of any Governmental Authority from conducting any material part of the
business of such Borrower and such order shall continue in effect for more than
thirty (30) days or (ii) any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy or terrorism, or other casualty, which
in any such case causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities of any
Borrower if such event or circumstance is not covered by business interruption
insurance and would have a Material Adverse Effect; or
(q) the loss, suspension or revocation of, or failure to renew, any license,
permit or authorization now held or hereafter acquired by any Borrower, or any
other action shall be taken by any Governmental Authority in response to any
alleged failure by any Borrower to be in compliance with applicable law if such
loss, suspension, revocation or failure to renew or other action, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

89



--------------------------------------------------------------------------------



 



Section 8.2. Remedies. If an Event of Default shall have occurred and shall be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement, the other Loan Documents and any Bank Product Documents:
(a) With the exception of an Event of Default specified in Section 8.1(h) or
Section 8.1(i), the Administrative Agent may in its discretion (unless otherwise
instructed by the Required Lenders) or shall at the direction of the Required
Lenders, (i) terminate the Aggregate Revolving Commitments and the LC
Commitment, or (ii) declare the principal of and interest on the Loans and all
other Obligations (other than any Obligations existing from time to time of any
Borrower to a Lender (or an Affiliate of a Lender) arising in connection with
any Bank Product Documents) to be forthwith due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding, or both.
(b) Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(h) or Section 8.1(i), such principal, interest, and other
Obligations (other than any Obligations existing from time to time of any
Borrower to a Lender (or an Affiliate of a Lender) arising in connection with
any Bank Product Documents) shall thereupon and concurrently therewith become
due and payable, and the Aggregate Revolving Commitments and the LC Commitment,
shall forthwith terminate, all without any action by the Administrative Agent,
the Issuing Bank or any Lender, without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.
(c) The Administrative Agent may in its discretion (unless otherwise instructed
by the Required Lenders) or shall at the direction of the Required Lenders
exercise all of the post-default rights granted to the Administrative Agent, the
Issuing Bank and the Lenders, or any of them, under the Loan Documents or under
applicable law. The Administrative Agent, for the benefit of the Issuing Bank
and the Lenders, shall have the right to the appointment of a receiver for the
Property of the Borrowers, and the Borrowers hereby consent to such rights and
such appointment and hereby waive any objection the Borrowers may have thereto
or the right to have a bond or other security posted by the Administrative
Agent, the Issuing Bank or any Lender, or any of them, in connection therewith.
(d) In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
pursuant to the provisions of this Section 8.2 or, upon the request of the
Administrative Agent, after the occurrence of an Event of Default and prior to
acceleration, the Borrowers shall promptly upon demand by the Administrative
Agent deposit in a Letter of Credit Reserve Account opened by the Administrative
Agent for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders an amount equal to one hundred and five percent (105%) of the aggregate
then undrawn and unexpired amount of outstanding Letters of Credit. Amounts held
in such Letter of Credit

 

90



--------------------------------------------------------------------------------



 



Reserve Account shall be applied by the Administrative Agent to the payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations in the manner set forth in
Section 2.26. Pending the application of such deposit to reimbursement of an LC
Disbursement, the Administrative Agent shall, to the extent reasonably
practicable, invest such deposit in an interest bearing open account or similar
available savings deposit account and all interest accrued thereon shall be held
with such deposit as additional security for the Obligations. After all such
Letters of Credit shall have expired or been fully drawn upon, all LC
Disbursements shall have been reimbursed and otherwise satisfied, and all other
Obligations shall have been paid in full, the balance, if any, in such Letter of
Credit Reserve Account shall be returned to the Borrowers. Except as expressly
provided hereinabove, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrowers.
(e) The rights and remedies of the Administrative Agent, the Issuing Bank and
the Lenders hereunder shall be cumulative, and not exclusive.
ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.1. Appointment of Administrative Agent.
(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

 

91



--------------------------------------------------------------------------------



 



Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower or
any Subsidiary that is communicated to or obtained by the Administrative Agent
or any of its Lender Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it, its sub-agents or
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Administrative Borrower or any Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel concerning all matters pertaining to such duties.
Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder. Each of the Lenders acknowledges and agrees that outside legal
counsel to the Administrative Agent in connection with the preparation,
negotiation, execution, delivery and administration (including any amendments,
waivers and consents) of this Agreement and the other Loan Documents is acting
solely as counsel to the Administrative Agent and is not acting as counsel to
any Lender (other than the Administrative Agent and its Affiliates) in
connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.

 

92



--------------------------------------------------------------------------------



 



Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.
Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Lender Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrowers or any Subsidiary or Affiliate of the Borrowers as
if it were not the Administrative Agent hereunder.
Section 9.7. Successor Administrative Agent.
(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Administrative Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to the approval by the Borrowers provided that no Default or
Event of Default shall exist at such time. If no successor Administrative Agent
shall have been so appointed, and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or any
state thereof or a bank which maintains an office in the United States, having a
combined capital and surplus of at least $500,000,000.

 

93



--------------------------------------------------------------------------------



 



(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Bank and/or the Swingline Lender may,
upon prior written notice to the Administrative Borrower and the Administrative
Agent, resign as Issuing Bank or Swingline Lender, respectively, effective at
the close of business on a date specified in such notice (which date may not be
less than five Business Days after the date of such notice); provided that such
resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrowers or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank; and provided,
further, that such resignation by the Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrowers or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.
Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.
Section 9.9. Collateral. The Administrative Agent is hereby authorized to hold
all Collateral pledged pursuant to any Loan Document and to act on behalf of the
Lenders, in its own capacity and through other agents appointed by it, under the
Security Documents; provided, that the Administrative Agent shall not agree to
the release of any Collateral except in accordance with the terms of this
Agreement and the Security Documents. The Lenders acknowledge that the Loans,
any Overadvances, the LC Exposure, all Obligations with respect to Bank Product
Documents and all interest, fees and expenses hereunder constitute one
Indebtedness, secured by all of the Collateral. The Administrative Agent hereby
appoints each Lender, the Swingline Lender, and the Issuing Bank as its agent
(and each Lender, the Swingline Lender, and the Issuing Bank hereby accepts such
appointment) for the purpose of perfecting the Administrative Agent’s Liens in
assets which, in accordance with the UCC, can be perfected by possession. Should
any Lender, the Swingline Lender, or the Issuing Bank obtain possession of any
such Collateral, subject to the limitations set forth in the Blocked Account
Agreements, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or in accordance with the
Administrative Agent’s instructions.

 

94



--------------------------------------------------------------------------------



 



Section 9.10. Release of Collateral.
(a) Each Lender, the Swingline Lender, and the Issuing Bank hereby directs, in
accordance with the terms of this Agreement, the Administrative Agent to release
any Lien held by the Administrative Agent for the benefit of the Lenders:
(i) against all of the Collateral, upon final and indefeasible payment in full
in cash of the Obligations and termination of all Revolving Commitments; or
(ii) against any part of the Collateral sold or disposed of by the Borrowers if
such sale or disposition is permitted by Section 7.6 or is otherwise consented
to by the Required Lenders for such release as set forth in Section 10.2, as
certified to the Administrative Agent by the Administrative Borrower in a
certificate of a Responsible Officer.
(b) At any time after October 15, 2009, the Administrative Borrower may request
that the Administrative Agent, on behalf of the Lenders, (i) release Liens in
favor of the Administrative Agent on certain Real Estate to be mutually
agreed-upon by the Administrative Borrower and the Administrative Agent or
(ii) replace certain Eligible Real Property then subject to Liens in favor of
the Administrative Agent with other Real Estate that qualifies as Eligible Real
Property (other than with respect to clause (f) of the definition of Eligible
Real Property). So long as the Fair Market Value of all Eligible Real Property
equals or exceeds $120,000,000 after giving effect to the proposed release of
Liens on such Real Estate or replacement of existing Eligible Real Property with
other Real Estate meeting all the qualifications for Eligible Real Property, the
Administrative Agent shall promptly release such Liens.
(c) Each Lender, the Swingline Lender, and the Issuing Bank hereby directs the
Administrative Agent, at the sole cost and expense of the Borrowers, to execute
and deliver or file or authorize the filing of such termination, partial release
statements, mortgage releases or other instruments evidencing release of a Lien,
and do such other things as are necessary to release Liens to be released
pursuant to this Section 9.10 promptly upon the effectiveness of any such
release. Upon request by the Administrative Agent at any time, the Lenders, the
Swingline Lender, and the Issuing Bank will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.10.
Section 9.11. No Other Duties, etc.. Each Lender hereby agrees that none of the
Lead Arranger, the Documentation Agent or the Syndication Agent listed on the
cover page of this Agreement, in their capacities as such, shall have any duties
or obligations under any Loan Documents to the Borrowers or any Lender.
Section 9.12. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

95



--------------------------------------------------------------------------------



 



Section 9.13. Administrative Agent May File Proofs of Claim.
(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent under Section 10.3)
allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and
(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

96



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
Section 10.1. Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

         
 
  To the Borrowers:   The E.W. Scripps Company
 
      312 Walnut Street
 
      2800 Scripps Center
 
      Cincinnati, Ohio 45202
 
      Attention: Senior Vice President, Chief Financial Officer and Treasurer
 
      Telecopy Number: (513) 977-3024
 
       
 
  With copies to:   The E.W. Scripps Company
 
      312 Walnut Street
 
      2800 Scripps Center
 
      Cincinnati, Ohio 45202
 
      Attention: Senior Vice President and General Counsel
 
      Telecopy Number: (513) 977-3729
 
       
 
      and
 
       
 
      Baker & Hostetler LLP
 
      3200 National City Center
 
      1900 East Ninth Street
 
      Cleveland, OH 44114-3485
 
      Attention: Edward S. Ginsburg
 
      Telecopy Number: (216) 696-0740
 
       
 
  To the Administrative Agent
or Swingline Lender:   SunTrust Bank
 
      303 Peachtree Street, N. E./ 23rd Floor
 
      Atlanta, Georgia 30308
 
      Attention: E.W. Scripps Portfolio Manager
 
      T elecopy Number: (404) 813-5890

 

97



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   SunTrust Bank
 
      Agency Services
 
      303 Peachtree Street, N. E./ 25th Floor
 
      Atlanta, Georgia 30308
 
      Attention: Doug Weltz
 
      Telecopy Number: (404) 221-2002
 
       
 
  To the Issuing Bank:   SunTrust Bank
 
      25 Park Place, N. E./Mail Code 3706
 
      Atlanta, Georgia 30303
 
      Attention: John Conley
 
      Telecopy Number: (404) 588-8129
 
       
 
  To any other Lender:   the address set forth in the Administrative
Questionnaire or the Assignment and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
(b) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrowers.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrowers to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrowers or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrowers to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.

 

98



--------------------------------------------------------------------------------



 



Section 10.2. Waiver; Amendments.
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrowers and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrowers therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Borrower and the Required Lenders or the Borrowers and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment, waiver or consent
shall: (i) increase the Revolving Commitment of any Lender without the written
consent of such Lender (it being understood and agreed that a waiver of any
Default or Event of Default or modification of any of the defined terms
contained herein (other than those defined terms specifically addressed in this
Section 10.2(b)) shall not constitute a change in the terms of the Revolving
Commitment of any Lender), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or interest thereon or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Revolving Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.20(b) or Section 2.20(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement, without the
written consent of each Lender, (vii) permit or allow any sale or release of, or
the subordination of the Administrative Agent’s Lien in, any material Collateral
except in conjunction with sales, transfers or releases of Collateral permitted
hereunder, including Section 9.10, without the written consent of each Lender,
(viii) increase the amounts or percentages set forth in the definition of
“Borrowing Base” and the defined terms used therein without the written consent
of each Lender, (ix) change the definition of “Excess Availability” or the
defined terms used therein without the written consent of each Lender, or
(x) change any of the provisions of Section 2.26 without the written consent of
each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent,
the

 

99



--------------------------------------------------------------------------------



 



Swingline Bank or the Issuing Bank without the prior written consent of such
Person. In addition to the required consents set forth above, if SunTrust Bank
or any Affiliate thereof has entered into a Hedging Transaction with any
Borrower and SunTrust Bank is no longer the Administrative Agent or a Lender,
the consent of SunTrust Bank or such Affiliate shall be required for any
amendment to Section 2.26 or any amendment described in clause (vi) immediately
above. Any amendment, modification, waiver, consent, termination or release of
any Bank Product Documents may be effected by the parties thereto without the
consent of the Administrative Agent or any other Lender. Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the
Borrowers and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Revolving Commitments of such Lender shall have
terminated (but such Lender shall continue to be entitled to the benefits of
Section 2.17, Section 2.18, Section 2.19 and Section 10.3), such Lender shall
have no other commitment or other obligation hereunder and shall have been paid
in full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement. Notwithstanding anything herein or otherwise to
the contrary, any Event of Default occurring hereunder shall continue to exist
(and shall be deemed to be continuing) until such time as such Event of Default
is waived in writing in accordance with the terms of this Section
notwithstanding (i) any attempted cure or other action taken by the Borrowers or
any other Person subsequent to the occurrence of such Event of Default or
(ii) any action taken or omitted to be taken by the Administrative Agent or any
Lender prior to or subsequent to the occurrence of such Event of Default (other
than the granting of a waiver in writing in accordance with the terms of this
Section).
Section 10.3. Expenses; Indemnification.
(a) The Borrowers shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including, but not limited to, except as otherwise provided in Section 5.7, all
out-of-pocket costs and expenses of the Administrative Agent in connection with
their periodic field audits, appraisals and examinations and all out-of-pocket
costs and expenses for each field audit or examination of a Borrower performed
by personnel employed by the Administrative Agent, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement, the
other Loan Documents and the Bank Product Documents, including its rights under
this Section 10.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

100



--------------------------------------------------------------------------------



 



(b) The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, any Bank Product Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) the use by any Person of any information or
materials obtained by or through SyndTrak or other internet web sites, (iv) any
actual or alleged presence or Release of Hazardous Substances on or from any
property owned or operated by the Borrowers or any Subsidiary, or any
Environmental Liability related to the Borrowers or any Subsidiary, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by a Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) in the case of
the Administrative Agent or any Lender, any unexcused breach by the
Administrative Agent or such Lender of any of its obligations under this
Agreement.
(c) The Borrowers shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
(d) To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

101



--------------------------------------------------------------------------------



 



(e) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated therein, any Loan or any Letter
of Credit or the use of proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except for any damages resulting from the
Indemnitee’s gross negligence or willful misconduct.
(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor
(g) Notwithstanding the foregoing, with respect to any Borrower that has entered
into an Environmental Indemnity Agreement effective as of the Restatement Date,
which Environmental Indemnity Agreement has not been terminated, released or
otherwise modified, such provisions in the Environmental Indemnity Agreement
shall control with respect to indemnification regarding Subsection 10.3(b)(iv)
above.
Section 10.4. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, a Lender Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

102



--------------------------------------------------------------------------------



 



(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans and Revolving Credit Exposure of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Administrative Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, that the Borrowers shall
be deemed to have consented to any such lower amount unless the Administrative
Borrower shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Revolving Commitments assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, a Lender Affiliate of a Lender or an
Approved Fund; provided, that the Borrowers shall be deemed to have consented to
such assignment unless the Administrative Borrower shall object thereto by
written notice to the Administrative Agent within 5 Business Days after having
received notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Revolving Commitment; and
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

 

103



--------------------------------------------------------------------------------



 



(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 10.4 if such assignee is a Foreign Lender.
(v) No Assignment to Borrowers. No such assignment shall be made to any Borrower
or any Affiliates or Subsidiaries of any Borrower.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.17, Section 2.18, Section 2.19 and
Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4.
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by any Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Administrative Borrower at any
reasonable time and from time to time upon reasonable prior notice. In
establishing and maintaining the Register, the Administrative Agent shall serve
as the Borrowers’ agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrowers hereby agree that, to the
extent SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”.
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, any Borrower or
any Affiliates or Subsidiaries of any Borrower) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

104



--------------------------------------------------------------------------------



 



(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Revolving Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Revolving Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.20(b) or Section 2.20(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.4 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of such guaranty agreement; or (vii) release all or substantially all collateral
(if any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, each Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.17, Section 2.18 and Section 2.19 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.4. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.17 as
though it were a Lender.
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.17 and Section 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.19 unless
the Borrowers are notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.19(e) as though it were a Lender.
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

105



--------------------------------------------------------------------------------



 



Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Northern District of New York and of any state court of the State
of New York located in the city of New York, Borough of Manhattan and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.
(c) Each Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

106



--------------------------------------------------------------------------------



 



Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrowers to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrowers at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrowers
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrowers after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrowers and any Subsidiaries to
such Lender or Issuing Bank.
Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letters, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters. Delivery of an executed counterpart to this
Agreement or any other Loan Document by facsimile transmission or by electronic
mail in pdf form shall be as effective as delivery of a manually executed
counterpart hereof.
Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Commitments have
not expired or terminated. The provisions of Section 2.17, Section 2.18,
Section 2.19 and Section 10.3 and Article IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Revolving Commitments or the termination of this Agreement or
any provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

 

107



--------------------------------------------------------------------------------



 



Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrowers or any
of their respective businesses, to the extent provided or made available to it
by or on behalf of the Borrowers or any Subsidiary, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrowers,
except that such information may be disclosed (i) on a need to know basis to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender
including without limitation accountants, legal counsel and other advisors,
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (iii) to the extent requested by any regulatory agency
or authority purporting to have jurisdiction over it (including any
self-regulatory authority such as the National Association of Insurance
Commissioners), (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section 10.11, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrowers, (v) in connection with the exercise of any
remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vii) subject to an agreement
containing provisions substantially the same as those of this Section 10.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Agreement or payments
hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or any
similar organization, or (x) with the consent of the Borrowers. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

 

108



--------------------------------------------------------------------------------



 



Section 10.13. Waiver of Effect of Corporate Seal. Each Borrower represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Loan Document pursuant to any requirement of law or regulation,
agrees that this Agreement is delivered by each Borrower under seal and waives
any shortening of the statute of limitations that may result from not affixing
the corporate seal to this Agreement or such other Loan Documents.
Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of each Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Borrower in accordance with the Patriot Act.
Each Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
Section 10.15. The Administrative Borrower. Each Borrower hereby irrevocably
appoints the Company as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”), which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by each Borrower that such appointment has
been revoked and that another Borrower has been appointed the Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (i) to provide the Administrative Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement.
Section 10.16. All Obligations to Constitute Joint and Several Obligations.
(a) All Obligations shall constitute joint and several obligations of the
Borrowers and shall be secured by the Administrative Agent’s Lien upon all of
the Collateral, and by all other Liens heretofore, now or at any time hereafter
granted by each Borrower to the Administrative Agent, for the benefit of the
Lenders, to the extent provided in the Loan Documents or Bank Product Documents
under which such Lien arises. Each Borrower expressly represents and
acknowledges that it is part of a common enterprise with the other Borrowers and
that any financial accommodations by the Lenders to any other Borrower hereunder
and under the other Loan Documents and the Bank Product Documents are and will
be of direct and indirect interest, benefit and advantage to all Borrowers. Each
Borrower acknowledges that any Notice of Borrowing, Notice of
Conversion/Continuation, Request for Issuance of Letter of Credit or other
notice or request given by the Administrative

 

109



--------------------------------------------------------------------------------



 



Borrower to the Administrative Agent shall bind all Borrowers, and that any
notice given by the Administrative Agent, the Issuing Bank or any Lender to the
Administrative Borrower shall be effective with respect to all Borrowers. Each
Borrower acknowledges and agrees that each Borrower shall be liable, on a joint
and several basis, for all of the Loans and other Obligations, regardless of
which Borrower actually may have received the proceeds of any of the Loans or
other extensions of credit or have had Letters of Credit issued hereunder or the
amount of such Loans received, Letters of Credit issued or the manner in which
the Administrative Agent or any Lender accounts among the Borrowers for such
Loans, Letters of Credit or other extensions of credit on its books and records,
and further acknowledges and agrees that Loans and other extensions of credit to
any Borrower inure to the mutual benefit of all of the Borrowers and that the
Administrative Agent and the Lenders are relying on the joint and several
liability of the Borrowers in extending the Loans and other financial
accommodations hereunder. Each Borrower shall be entitled to subrogation and
contribution rights from and against the other Borrowers to the extent any
Borrower is required to pay to any Lender any amount in excess of the Loans
advanced directly to, or other Obligations incurred directly by, such Borrower
or as otherwise available under Applicable Law; provided, however, that such
subrogation and contribution rights are and shall be subject to the terms and
conditions of this Section 10.16.
(b) In the event any Borrower (a “Funding Borrower”) shall make any payment or
payments under this Agreement or shall suffer any loss as a result of any
realization upon any Collateral granted by it to secure its obligations
hereunder, such Funding Borrower shall have the right to seek contribution
payments from each other Borrower (each, a “Contributing Borrower”) to the
extent permitted by applicable law. Nothing in this Section 10.16(b) shall
affect any Borrower’s joint and several liability to the Lenders for the entire
amount of its Obligations. Each Borrower covenants and agrees that (i) its right
to receive any contribution hereunder from a Contributing Borrower shall be
subordinate and junior in right of payment to all obligations of the Borrowers
to the Administrative Agent, the Issuing Bank and the Lenders hereunder and
(ii) it shall not exercise any such contribution rights unless and until the
Obligations shall have been paid in full in cash (or, with respect to Letters of
Credit, Cash Collateralized) and the Revolving Commitments terminated.
(c) Nothing in this Section 10.16(b) shall affect any Borrower’s joint and
several liability to the Administrative Agent, the Issuing Bank and the Lenders
for the entire amount of its Obligations. Each Borrower covenants and agrees
that its right to receive any contribution hereunder from a Contributing
Borrower shall be subordinate and junior in right of payment to all Obligations
of the Borrowers to the Administrative Agent, the Issuing Bank and the Lenders
hereunder. No Borrower will exercise any rights that it may acquire by way of
subrogation hereunder or under any other Loan Document or any Bank Product
Document or at law by any payment made hereunder or otherwise, nor shall any
Borrower seek or be entitled to seek any contribution or reimbursement from any
other Borrower in respect of payments made by such Borrower hereunder or under
any other Loan Document or under any Bank Product Document, until all amounts
owing to the Administrative Agent, the Issuing Bank and the Lenders on account
of the Obligations are paid in full in cash (or, with respect to Letters of
Credit, are Cash Collateralized) and the Revolving Commitments are terminated.
If any amounts shall be paid to any Borrower on account of such subrogation or
contribution rights at any time when all of the Obligations shall not have been
so paid in full, such amount shall be held by such Borrower in trust for the
Administrative Agent, the Issuing Bank and the Lenders segregated from other
funds of such Borrower, and shall, forthwith upon receipt by such Borrower, be
turned over to the Administrative Agent in the exact form received by such
Borrower (duly endorsed by such Borrower to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
as provided for herein.

 

110



--------------------------------------------------------------------------------



 



Section 10.17. Waiver of Existing Defaults. The Administrative Borrower
acknowledges that certain Events of Default occurred under (and as defined in)
the Existing Credit Agreement as a result of (i) the failure of the
Administrative Borrower to comply with Sections 5.2(a) and 5.3 of the Existing
Credit Agreement and (ii) the making of certain misrepresentations under Section
4.1 of the Existing Credit Agreement, in each case with respect to the
cancellation of the Articles of Incorporation or Certificate of Authority (as
applicable) of the Administrative Borrower, Scripps Howard Broadcasting Company,
Scripps Howard Publishing, Inc. and United Feature Syndicate, Inc.
(collectively, the “Specified Defaults”). Upon the satisfaction of the
conditions set forth in Section 3.1 of this Agreement, the Lenders hereby waive
the Specified Defaults and all consequences resulting or arising therefrom under
the Existing Credit Agreement. The Borrowers acknowledge and agree that the
waiver contained in the foregoing sentence shall not be deemed to be or
constitute a waiver of any covenant, term or provision in this Agreement or
hinder, restrict or otherwise modify the rights and remedies of the Lenders
and/or the Administrative Agent hereunder following the occurrence of any future
Default or Event of Default under this Agreement
Section 10.18. Waiver; Delivery of Notice under Existing Credit Agreement. Each
Lender party hereto which is also a party to the Existing Credit Agreement
hereby waives compliance by the Company with the requirement of three
(3) Business Days’ (as defined therein) notice thereunder for the voluntary
reduction in Aggregate Revolving Commitments (as defined therein) pursuant to
Section 2.7 of the Existing Credit Agreement
Section 10.19. Knoxville Lease; Company Consent. Pursuant to Section 8.01 of
that certain Lease dated as of August 30, 2002 between The Industrial
Development Board of The City of Knoxville, Tennessee, a Tennessee public
nonprofit corporation, as lessor, and the Company, as lessee evidenced by that
certain Memorandum of Lease, dated as of and recorded August 30, 2002, as
Instrument Number 20020830017946 in the official records of Knox County,
Tennessee (the “Knoxville Lease”), in order to encumber the leasehold interest
of Knoxville News-Sentinel Company (“Knoxville News”) in the real property
encumbered by the Knoxville Lease, Knoxville News must obtain the Company’s
consent to the same in writing. By execution of this Agreement, the Company
hereby consents to the execution, delivery and recordation of that certain
Leasehold Deed of Trust and Absolute Assignment of Leases and Rents and Security
Agreement (and Fixture Filing), dated the date hereof, given from Knoxville News
to Joseph B. Pitt, Jr., as trustee, for the benefit of the Administrative Agent
for the benefit of the Lenders and any other encumbrance on such leasehold
interest granted by Knoxville News to the Administrative Agent for the benefit
of the Lenders in connection with this Agreement.

 

111



--------------------------------------------------------------------------------



 



[Signatures on Following Page]

 

112



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of each Borrower by their respective authorized
officers as of the day and year first above written.

            THE E.W. SCRIPPS COMPANY
BRV, LLC
CHANNEL 7 OF DETROIT, INC.
COLLIER COUNTY PUBLISHING, LLC
EVANSVILLE COURIER COMPANY, INC.
INDEPENDENT PUBLISHING, LLC
KNOXVILLE NEWS-SENTINEL COMPANY
MEDIA PROCUREMENT SERVICES, INC.
MEMPHIS PUBLISHING COMPANY
NEW MEXICO STATE TRIBUNE COMPANY
NEWSPAPER ENTERPRISE ASSOCIATION, INC.
SCRIPPS ASIA INC.
SCRIPPS BC DEVELOPMENT COMPANY
SCRIPPS ENTREPRENEURIAL VENTURES, INC.
SCRIPPS HOWARD BROADCASTING COMPANY
SCRIPPS HOWARD PUBLISHING, INC.
SCRIPPS MEDIA ACCESS, INC.
SCRIPPS TEXAS NEWSPAPERS, LLC
SCRIPPS TREASURE COAST PUBLISHING, LLC
TAMPA BAY TELEVISION, INC.
      By:   /s/ Timothy E. Stautberg         Name:   Timothy E. Stautberg       
Title:   Senior Vice President, Chief Financial Officer and Treasurer   

            SCRIPPS VENTURES II, LLC
      By:   The E.W. Scripps Company, as Managing Member             By:   /s/
Timothy E. Stautberg         Name:   Timothy E. Stautberg        Title:   Senior
Vice President, Chief Financial Officer and Treasurer   

[Signatures Continue on Following Pages]

 

 



--------------------------------------------------------------------------------



 



            D.I.Y. INSURANCE COMPANY
      By:   /s/ Timothy E. Stautberg         Name:   Timothy E. Stautberg       
Title:   President        SCRIPPS NATIONAL SPELLING BEE, INC.
      By:   /s/ Timothy E. Stautberg         Name:   Timothy E. Stautberg       
Title:   President and Treasurer        SCRIPPS VENTURES, LLC
      By:   /s/ Timothy E. Stautberg         Name:   Timothy E. Stautberg       
Title:   Senior Vice President and Treasurer        UNITED FEATURE SYNDICATE,
INC.
      By:   /s/ Timothy E. Stautberg         Name:   Timothy E. Stautberg       
Title:   Vice President and Treasurer   

[Signatures Continue on Following Pages]
Signature Page to Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
      By:   /s/ J. Haynes Gentry III         Name:   J. Haynes Gentry III       
Title:   Vice President   

Signature Page to Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, an Ohio Banking Corporation
      By:   /s/ Megan S. Heisel         Name:   Megan S. Heisel        Title:  
Vice President   

Signature Page to Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Susan Bader         Name:   Susan Bader        Title:   Vice
President   

Signature Page to Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



           
FIRST TENNESSEE BANK, N.A.
      By:   /s/ Tiffany E. Gardner         Name:   Tiffany E. Gardner       
Title:   Senior Vice President   

Signature Page to Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



           
PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ C. Joseph Richardson         Name:   C. Joseph Richardson       
Title:   Senior Vice President   

Signature Page to Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN

                      Applicable   Applicable     Average   Margin for   Margin
for Pricing   Excess   Eurodollar   Base Rate Level   Availability   Loans  
Loans
I
  Less than $30,000,000   3.25% per annum   2.25% per annum
 
           
II
  Greater than or equal to $30,000,000 but less than $60,000,000   3.00% per
annum   2.00% per annum
 
           
III
  Greater than or equal to $60,000,000   2.75% per annum   1.75% per annum

 

 



--------------------------------------------------------------------------------



 



Schedule II
REVOLVING COMMITMENT AMOUNTS

              Revolving Commitment   Lender   Amount  
SunTrust Bank
  $ 45,000,000  
Fifth Third Bank
  $ 45,000,000  
U.S. Bank National Association
  $ 30,000,000  
First Tennessee Bank, N.A.
  $ 18,750,000  
PNC Bank, National Association
  $ 11,250,000  
 
     
 
  $ 150,000,000  

 

 